                    Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 1 of 321


            1    THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                        mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                         492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                     crichman@gibsondunn.com
                   dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                   Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                     Telephone: 202.955.8500
                 333 South Grand Avenue                          Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                         ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                           edettmer@gibsondunn.com
                                                                 ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                   elazarus@gibsondunn.com
                 24000092; pro hac vice)                         GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                          555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                     San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100                Telephone: 415.393.8200
                 Dallas, TX 75201                                Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                         Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                            Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-    NOTICE OF FILING OF DEFENDANT
                                       defendant              APPLE INC.’S DEPOSITION
          21                                                  DESIGNATIONS
                       v.
          22
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                   NOTICE OF FILING OF DEFENDANT APPLE INC.’S DEPOSITION DESIGNATIONS, 4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 2 of 321


            1           PLEASE TAKE NOTICE that Apple Inc. filed the following deposition designations this
            2    morning pursuant to Pretrial Order No. 2:
            3           1.     Joe Babcock
            4           2.     Joe Kreiner
                        3.     Haseeb Malik
            5           4.     David Nikdel
            6           5.     Nicholas Penwarden
                        6.     Mark Rein
            7           7.     Alec Shobin
            8           8.     Daniel Vogel

            9

           10    Dated: April 27, 2021                       Respectfully submitted,

           11                                                GIBSON, DUNN & CRUTCHER LLP

           12
                                                             By:       /s/ Rachel S. Brass
           13                                                          Rachel S. Brass
           14
                                                             Attorney for Defendant Apple Inc.
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                       1
                    NOTICE OF FILING OF DEFENDANT APPLE INC.’S DEPOSITION DESIGNATIONS, 4:20-CV-05640-YGR
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 3 of 321




                                      Apple Inc.’s Deposition Designations

                                                    Table of Contents



1.   Babcock, Joe ............................................................................................................3
2.   Kreiner, Joe ...........................................................................................................34
3.   Malik, Haseeb ......................................................................................................162
4.   Nikdel, David .......................................................................................................183
5.   Penwarden, Nicholas............................................................................................205
6.   Rein, Mark ...........................................................................................................251
7.   Shobin, Alec.........................................................................................................284
8.   Vogel, Daniel .......................................................................................................309




                                                                 2
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 4 of 321




  Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)


                 Deposition Designation of Joe Babcock
                          (February 12, 2021)

                                    Time

                Apple Inc.’s               Epic Games, Inc.’s
                Designations                 Designations

             (Yellow Highlight)             (Blue Highlight)

            16 minutes 36 seconds              36 seconds




                                     3
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 5 of 321
                            HIGHLY CONFIDENTIAL

1                    UNITED STATES DISTRICT COURT
2              FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                          OAKLAND DIVISION
4
5    EPIC GAMES, INC.,               )
                                     ) CASE NO.
6      PLAINTIFF, COUNTER-DEFENDANT, ) 4:20-CV-05640-YGR
                                     )
7                VS.                 )
                                     )
8    APPLE INC.,                     )
                                     )
9      DEFENDANT, COUNTERCLAIMANT.   )
     ________________________________)
10                                   )
     IN RE APPLE IPHONE ANTITRUST    ) CASE NO.
11   LITIGATION                      ) 4:11-CV-06714-YGR
     ________________________________)
12
13          --- CAPTION CONTINUED ON FOLLOWING PAGE ---
14
15      *** HIGHLY CONFIDENTIAL UNDER PROTECTIVE ORDER ***
16
17                     REMOTE PROCEEDINGS OF THE
18                VIDEOTAPED DEPOSITION OF JOE BABCOCK
19                     FRIDAY, FEBRUARY 12, 2021
20
21
22   JOB NO. 4453692
     REPORTED BY KIMBERLY EDELEN,
23   CSR. NO. 9042, CRR, RPR.
     PAGES 1 - 241
24
25

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
                                      4
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 6 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5             THE REPORTER:     Mr. Babcock, could you raise     09:12:06

6    your right hand, please.                                    09:12:08

7             You do solemnly swear that the testimony           09:12:09

8    you're about to give shall be the truth, the whole          09:12:09

9    truth and nothing but the truth?                            09:12:09

10            THE WITNESS:     Yes.                              09:12:15

11

12

13                            EXAMINATION

14

15       Q    Good morning, Mr. Babcock.        Can you please   09:12:22

16   state and spell your name for the record.                   09:12:24

17       A    Sure.   It's Joe Babcock, J-o-e,                   09:12:26

18   B-a-b-c-o-c-k.                                              09:12:28

19

20

21

22

23

24

25

                                                                 Page 14

                                 Veritext Legal Solutions
                                      866 299-5127
                                         5
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 7 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8           Q   You worked at Epic until March 2020?            09:20:56

9           A   That's correct.                                 09:20:59

10          Q   What was your position?                         09:21:00

11          A   Chief financial officer.                        09:21:03

12          Q   How long had you held that position?            09:21:06

13          A   Boy, probably ten years in that role.           09:21:11

14   There was a point where I came on as the title of          09:21:19

15   controller.    There wasn't a CFO at the time, and         09:21:22

16   then I was promoted into that role roughly ten years       09:21:25

17   ago.                                                       09:21:29

18          Q   And when did you join as controller?            09:21:29

19          A   2006.                                           09:21:31

20          Q   So from approximately 2006 until                09:21:34

21   approximately 2010, you served as controller?              09:21:38

22          A   That's about right, yes.                        09:21:41

23          Q   And then you were promoted into the             09:21:43

24   position of CFO; is that correct?                          09:21:45

25          A   Correct.                                        09:21:47

                                                                 Page 19

                                  Veritext Legal Solutions
                                       866 299-5127
                                          6
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 8 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10       Q    Please tell me what your job                      09:22:14

11   responsibilities were at Epic.                             09:22:16

12       A    Sure.   I oversaw all aspects of the              09:22:19

13   financial operations of the company and some               09:22:24

14   administrative functions.                                  09:22:27

15

16

17

18

19

20

21

22

23

24

25       Q    When you say "finance," what do you mean by       09:23:00

                                                                 Page 20

                                 Veritext Legal Solutions
                                      866 299-5127
                                         7
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 9 of 321
                            HIGHLY CONFIDENTIAL

1    that?                                                      09:23:05

2        A    I mean aspects of creating financial              09:23:05

3    presentations for the board of directors or managing       09:23:09

4    that process, managing the accounting and overall          09:23:12

5    kind of bookkeeping and payroll of the company, you        09:23:16

6    know, completion of the annual audit, things like          09:23:22

7    that.                                                      09:23:24

8        Q    Taxes?                                            09:23:28

9        A    Taxes, yes.                                       09:23:29

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 21

                              Veritext Legal Solutions
                                   866 299-5127
                                      8
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 10 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15            Do you remember specifically when in               09:25:16

16   January 2020 you announced your retirement?                 09:25:17

17       A    I had a conversation with Tim probably             09:25:21

18   the -- maybe the second week in January.         I'm not    09:25:22

19   exactly sure of the date.                                   09:25:30

20

21

22

23

24

25

                                                                 Page 22

                                 Veritext Legal Solutions
                                      866 299-5127
                                         9
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 11 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4        Q    Okay.     And who replaced you as CFO?             09:28:47

5        A    A gentleman named Randy Gelber.                    09:29:02

6        Q    And did he come from within the company or         09:29:09

7    was he an external hire?                                    09:29:12

8        A    He did.     Well, he was an external hire          09:29:16

9    about a year prior to my leaving and was brought in         09:29:19

10   the role of, I believe, it was director or maybe VP         09:29:21

11   of business development.                                    09:29:28

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 25

                                 Veritext Legal Solutions
                                      866 299-5127
                                        10
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 12 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15       Q    In September 2019, was the trend for               11:56:44

16   revenues related to Fortnite a declining trend over         11:56:46

17   the course of 2019?                                         11:56:50

18       A    I don't have that information available.           11:56:56

19   But I -- my guess is that it probably -- probably           11:56:57

20   was in a total basis.   But, you know, what you need        11:57:04

21   to kind of understand about how these games work is         11:57:09

22   that they all have a launch period that is                  11:57:13

23   usually -- there's a ton of excitement and virality         11:57:17

24   around the game, and that may spike.                        11:57:21

25            And then the goal of a company like ours is        11:57:24

                                                                Page 102

                               Veritext Legal Solutions
                                    866 299-5127
                                      11
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 13 of 321
                            HIGHLY CONFIDENTIAL

1    to make sure that we, kind of, try to flatten that          11:57:27

2    tail out.     You know, there will be a tail over time.     11:57:30

3                You know, a movie kind of goes up and           11:57:33

4    straight down from a loss in DVD sales.         But a       11:57:37

5    video game -- if you can, in a live-feed video game         11:57:40

6    like this, you can try to maintain that tail as long        11:57:42

7    as possible.     And that's kind of what's going on         11:57:44

8    here.                                                       11:57:48

9                So I think that's what David's referring        11:57:49

10   to.     I mean, you can't always expect this enormous       11:57:52

11   growth curve.     You need to be real.     And so we        11:57:55

12   should be thinking about a declining revenue state          11:58:01

13   going forward.     But this wasn't raising red flags or     11:58:04

14   anything.                                                   11:58:10

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 103

                                 Veritext Legal Solutions
                                      866 299-5127
                                        12
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 14 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18         Q    Okay.   If we wanted to calculate the gross      13:40:19

19   profit margin for Fortnite alone in 2018, could we          13:40:26

20   do that?                                                    13:40:30

21         A    Gross profit margin for Fortnite in 2018.        13:40:35

22   Are you defining gross profit margin as just the            13:40:37

23   gross revenue less the direct costs associated with         13:40:46

24   it?                                                         13:40:49

25         Q    Well, if you were going to do it, what           13:40:51

                                                                Page 140

                                 Veritext Legal Solutions
                                      866 299-5127
                                        13
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 15 of 321
                            HIGHLY CONFIDENTIAL

1    would you include as input?                                 13:40:53

2        A    Well, I think when people ask for a margin         13:40:57

3    related to a product line, a lot of times they're           13:41:00

4    looking for it to be -- like what's termed as "fully        13:41:03

5    loaded," which means, you know, there's people              13:41:07

6    costs, development costs, like the ongoing costs in         13:41:09

7    there.                                                      13:41:14

8             And Epic systems aren't created or                 13:41:15

9    maintained to do that.     So when somebody says like,      13:41:18

10   Hey, give me a format P&L, like that's extremely            13:41:22

11   difficult.     You can't really put that together for       13:41:27

12   Fortnite itself because of our financial systems.           13:41:30

13            But if you were saying just the gross              13:41:34

14   revenue less some of those direct costs, like we saw        13:41:35

15   before, including costs of sales, I think that's --         13:41:38

16   that's probably possible.                                   13:41:40

17       Q    But you didn't create -- you didn't                13:41:43

18   maintain a Fortnite specific P&L?                           13:41:45

19       A    No.                                                13:41:47

20

21

22

23

24

25

                                                                Page 141

                                 Veritext Legal Solutions
                                      866 299-5127
                                        14
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 16 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10                     (Deposition Exhibit 351                   13:44:34

11                 was marked for identification.)               13:44:34

12   BY MS. BRASS:                                               13:45:07

13       Q    And Exhibit 351 is numbered EPIC_04537390          13:45:07

14   to 4537404.                                                 13:45:13

15

16

17

18       Q    Do you recognize Exhibit 351?                      13:47:40

19       A    I do.                                              13:47:43

20

21

22

23

24

25

                                                                Page 143

                                Veritext Legal Solutions
                                     866 299-5127
                                       15
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 17 of 321
                            HIGHLY CONFIDENTIAL

1             So is this something that you prepared or          13:48:14

2    that was prepared at your direction?                        13:48:16

3        A    I participated in the preparation of it            13:48:20

4    with Randy Gelber.                                          13:48:22

5        Q    Is it accurate, to the best of your                13:48:30

6    understanding?                                              13:48:32

7        A    Well, to the --                                    13:48:32

8

9             THE WITNESS:   -- best of my knowledge, yes.       13:48:38

10

11       Q    And it was prepared by the finance                 13:48:40

12   department during the period of the transition of           13:48:42

13   CFO from you to Randy; is that correct?                     13:48:43

14       A    It was prepared by -- as I mentioned, a            13:48:46

15   joint effort between the finance department and the         13:48:50

16   corporate development department.                           13:48:52

17

18

19

20

21

22

23

24

25

                                                                Page 144

                                Veritext Legal Solutions
                                     866 299-5127
                                       16
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 18 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21            In the projections, you are projecting the         13:51:15

22   cost of the Epic Games Store here to continue to            13:51:20

23   exceed the revenue generated by the Epic Games              13:51:24

24   Store; is that correct?                                     13:51:27

25       A    That's correct.                                    13:51:34

                                                                Page 145

                                Veritext Legal Solutions
                                     866 299-5127
                                       17
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 19 of 321
                            HIGHLY CONFIDENTIAL

1        Q       And the costs will exceed revenue as            13:51:36

2    projected by approximately $216 million?                    13:51:40

3        A       That's correct.                                 13:51:48

4

5

6

7

8

9

10

11

12       Q       And we talked about that you did not track      13:52:23

13   or forecast profit margin by a specific product.            13:52:26

14               Did you track profit margin across              13:52:36

15   different platforms?                                        13:52:39

16       A       No.                                             13:52:42

17       Q       Did you track expenses across different         13:52:45

18   platforms?                                                  13:52:47

19       A       No.                                             13:52:49

20       Q       Did you track development costs by              13:52:51

21   platform?                                                   13:52:54

22       A       No.                                             13:52:56

23

24

25

                                                                Page 146

                                   Veritext Legal Solutions
                                        866 299-5127
                                          18
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 20 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24       Q    We looked earlier today at some of your            14:58:08

25   monthly flash reports.                                      14:58:10

                                                                Page 172

                              Veritext Legal Solutions
                                   866 299-5127
                                     19
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 21 of 321
                            HIGHLY CONFIDENTIAL

1             Do you remember seeing those?                      14:58:12

2        A    We do.     I do.                                   14:58:14

3        Q    Okay.     And they described your revenue by       14:58:15

4    platform in a given month for Fortnite.                     14:58:21

5             Do you remember that?                              14:58:25

6        A    Uh-huh.     I do.                                  14:58:26

7        Q    And PlayStation 4 was the largest                  14:58:29

8    revenue-generating platform in each of the flash            14:58:33

9    reports we looked at, correct?                              14:58:38

10       A    In the ones we looked at today, yes.               14:58:42

11       Q    Yeah.                                              14:58:44

12            And iOS was the lowest or the second               14:58:47

13   lowest -- if Android was listed, Android was lower          14:58:52

14   than iOS, but of the platforms listed for Fortnite,         14:58:57

15   iOS was always the lowest or the second lowest if           14:59:00

16   Android was listed, correct?                                14:59:03

17       A    Yes.                                               14:59:05

18       Q    So it generated less revenue than                  14:59:05

19   PlayStation 4, correct?                                     14:59:10

20       A    Correct.                                           14:59:11

21       Q    Less revenue than the Xbox?                        14:59:14

22       A    Yes.                                               14:59:17

23       Q    Less revenue than Switch?                          14:59:19

24       A    Yes.                                               14:59:23

25       Q    And less revenue than PCs?                         14:59:24

                                                                Page 173

                                  Veritext Legal Solutions
                                       866 299-5127
                                         20
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 22 of 321
                            HIGHLY CONFIDENTIAL

1        A    You said "Switch," right?                          14:59:26

2        Q    Yes.                                               14:59:28

3        A    Yeah, I -- there may have been a launch            14:59:29

4    period where Switch may have been higher or                 14:59:31

5    something, but in general, less than Switch.                14:59:33

6        Q    And less than PCs as well, correct?                14:59:38

7        A    Yes.                                               14:59:40

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 174

                              Veritext Legal Solutions
                                   866 299-5127
                                     21
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 23 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14       Q    And can you describe for me, in your own           15:07:52

15   words, the Unreal Engine business model?                    15:07:55

16       A    You know, the Unreal Engine business model         15:08:03

17   is it provides the most compelling technology to            15:08:06

18   game developers and content developers to offer             15:08:12

19   experiences to their consumers.                             15:08:16

20            And, you know, I think one of the                  15:08:17

21   differentiating models is -- for that, is that we           15:08:22

22   said we weren't going to monetize on, you know, an          15:08:26

23   ad basis or anything like that.    We said -- or a          15:08:28

24   pay-to-play, kind of, license basis.     But we -- I        15:08:33

25   think Tim has always said, Hey, you only pay us if          15:08:35

                                                                Page 179

                              Veritext Legal Solutions
                                   866 299-5127
                                     22
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 24 of 321
                            HIGHLY CONFIDENTIAL

1    you succeed, so we succeed when you succeed, and we         15:08:40

2    want to help you get there.                                 15:08:44

3               That's kind of the underlying ethos of the       15:08:46

4    business model for the engine.                              15:08:50

5               So it would be -- for most game developers,      15:08:59

6    it's free.    They're able to build a game with it for      15:09:02

7    free.   And then if they sell a product down the            15:09:05

8    road, they would owe us a royalty.         So if they       15:09:07

9    succeed, we can participate in that success.                15:09:10

10              MS. BRASS:     Zac, can you please load the      15:09:26

11   next exhibit.                                               15:09:28

12                      (Deposition Exhibit 358                  15:09:29

13                 was marked for identification.)               15:09:29

14              MS. BRASS:     And it should be Exhibit 358,     15:09:51

15   which begins on EPIC_04462249 and ends on                   15:09:53

16   EPIC_04462269.                                              15:10:06

17              THE WITNESS:     Okay.                           15:10:36

18   BY MS. BRASS:                                               15:10:36

19       Q      And what is Exhibit 358?                         15:10:37

20       A      It looks like it's the Unreal Engine EULA,       15:10:41

21   end user license agreement.                                 15:10:48

22       Q      Okay.   And this is signed or agreed to by       15:10:49

23   people who want to use Unreal Engine, including             15:10:52

24   those who are going to use it only for free; is that        15:10:55

25   correct?                                                    15:10:57

                                                                Page 180

                                   Veritext Legal Solutions
                                        866 299-5127
                                          23
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 25 of 321
                            HIGHLY CONFIDENTIAL

1        A       Correct.                                        15:10:59

2        Q       And I'll ask you to turn to the page            15:11:03

3    numbered 04462255.      It's the seventh page of the        15:11:05

4    document.     And it says, in the middle of the page,       15:11:12

5    "5 Royalty."                                                15:11:18

6        A       Yeah.                                           15:11:25

7        Q       Okay.   And the first sentence says "You        15:11:25

8    agree to pay Epic a royalty equal to five percent of        15:11:26

9    all worldwide gross revenue actually attributable to        15:11:29

10   each product regardless of whether the revenue is           15:11:32

11   received by you or any other person or legal entity,        15:11:35

12   as follows," and then there are a series of more            15:11:38

13   specific terms for specific uses.                           15:11:43

14               Is that fair to say?                            15:11:46

15       A       Yes.                                            15:11:48

16

17

18

19

20

21

22

23

24

25

                                                                Page 181

                                  Veritext Legal Solutions
                                       866 299-5127
                                         24
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 26 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16       Q    When you were CFO, did Epic Games calculate        15:13:15

17   gross margins on the Unreal Engine?                         15:13:19

18       A    No.                                                15:13:24

19            MS. BRASS:     Zac, can we please load             15:13:29

20   Exhibit 359, which is EPIC_04540976 through 0979.           15:13:30

21                      (Deposition Exhibit 359                  15:13:49

22                  was marked for identification.)              15:13:49

23

24

25

                                                                Page 182

                                 Veritext Legal Solutions
                                      866 299-5127
                                        25
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 27 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5               As you said, this is an e-mail you're               15:15:26

6    copied on between the bankers and Dara dated -- the            15:15:28

7    final e-mail from Dara is February 19, 2020.             The   15:15:36

8    bankers, that's Raine and Credit Suisse; is that               15:15:39

9    correct?                                                       15:15:46

10       A      Yes.                                                15:15:47

11       Q      And that's in connection with the                   15:15:48

12   fundraising project that you described earlier; is             15:15:49

13   that correct?                                                  15:15:51

14       A      Yes.   E2.                                          15:15:51

15       Q      And is E2 and Project Empire, are they the          15:15:55

16   same thing?                                                    15:15:58

17       A      Yes, I think so.                                    15:15:59

18

19

20

21

22

23

24

25

                                                                    Page 183

                                   Veritext Legal Solutions
                                        866 299-5127
                                          26
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 28 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15       Q    And do you agree with her statement that           15:19:00

16   the engine business is 100 percent gross margin?            15:19:01

17       A    No, not necessarily.   I would ask where           15:19:07

18   the -- are there any hosting costs in here, and --          15:19:08

19   you know, it's a pretty broad estimate.      But there's    15:19:13

20   not a whole lot of direct costs like there are --           15:19:22

21   like if you're comparing it to something like               15:19:24

22   Fortnite, there's really not a whole lot of direct          15:19:26

23   costs, other than deploying it under CDN.                   15:19:31

24

25

                                                                Page 185

                              Veritext Legal Solutions
                                   866 299-5127
                                     27
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 29 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16             MS. BRASS:   Zac, can you mark Exhibit 360,       15:23:36

17   please.                                                     15:23:39

18                    (Deposition Exhibit 360                    15:23:39

19                was marked for identification.)                15:23:39

20             MS. BRASS:   For the record, this is              15:25:00

21   EPIC_00143735.                                              15:25:02

22

23

24

25

                                                                Page 188

                                Veritext Legal Solutions
                                     866 299-5127
                                       28
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 30 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5        Q      Okay.   Is this document in a format of the      15:25:57

6    kind that you saw in the course of your work as CFO         15:25:59

7    at Epic?                                                    15:26:04

8        A      Yes.                                             15:26:05

9

10

11

12

13

14

15

16

17              And would you have endeavored to make them       15:26:30

18   accurate at the time of creation?                           15:26:34

19       A      Yes.                                             15:26:37

20

21

22

23

24

25       Q      And this was something created for and used      15:26:56

                                                                Page 189

                                 Veritext Legal Solutions
                                      866 299-5127
                                        29
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 31 of 321
                            HIGHLY CONFIDENTIAL

1    by members in the finance organization; is that             15:26:58

2    correct?                                                    15:27:02

3        A      Yes.                                             15:27:03

4

5               Justin, can you please load Exhibit 361.         15:27:11

6                      (Deposition Exhibit 361                   15:27:15

7                  was marked for identification.)               15:27:15

8

9

10

11

12

13

14       Q      Is this document familiar to you either in       15:28:06

15   form or in content?                                         15:28:09

16       A      In context it is.   I just -- you know, both     15:28:14

17   of the last two documents you showed me are                 15:28:22

18   extraordinarily early on in the Fortnite forecasting        15:28:25

19   process, so it's a bit fuzzy.     And we were               15:28:33

20   struggling to forecast back then.      We didn't know       15:28:38

21   exactly what -- what we were dealing with.                  15:28:42

22       Q      Do you --                                        15:28:54

23       A      As I referenced before, I said to you, in        15:28:56

24   2018, we had no idea how up or down 2020 would look.        15:28:58

25              As evidenced by these two forecasts that         15:29:03

                                                                Page 190

                                Veritext Legal Solutions
                                     866 299-5127
                                       30
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 32 of 321
                            HIGHLY CONFIDENTIAL

1    we're seeing just several months apart, it was just         15:29:07

2    extraordinarily difficult to try to forecast this           15:29:10

3    game, as it was taking off like it was.       From our      15:29:13

4    perspective, it was some wild growth.                       15:29:17

5

6

7

8

9

10       Q     And do you understand this to be a forecast       15:29:47

11   or a P&L for the conclusion of Q1 2018?                     15:29:50

12       A     It's -- it's very difficult to tell here.         15:30:04

13   I can tell you about what I'm seeing in Columns J, K        15:30:12

14   and L.   This is a very rough -- this is not a              15:30:15

15   finished product.   And I'm not sure if this is             15:30:18

16   actuals or a forecast at this moment.                       15:30:27

17       Q     Sitting here today, you can't remember one        15:30:30

18   way or another; is that correct?                            15:30:33

19       A     No, I can't.                                      15:30:34

20       Q     And this was created, however, by the             15:30:37

21   finance organization, by you and your reports; is           15:30:39

22   that correct?                                               15:30:46

23       A     Probably accumulated by, but -- you know,         15:30:48

24   for example, my reports and I -- like we don't have         15:30:52

25   direct access -- or did I? -- I guess, at this time,        15:30:58

                                                                Page 191

                               Veritext Legal Solutions
                                    866 299-5127
                                      31
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 33 of 321
                            HIGHLY CONFIDENTIAL

1    probably to systems that would have shown us things          15:31:01

2    like average hours played per MAU.       That all comes      15:31:03

3

4

5

6

7

8

9

10

11

12

13             Zac, can we please load Exhibit 362.         And   15:31:40

14   that is a presentation labeled EPIC_00191127 through         15:31:47

15   191131.                                                      15:31:57

16                      (Deposition Exhibit 362                   15:31:59

17                  was marked for identification.)               15:31:59

18

19   BY MS. BRASS:                                                15:33:18

20       Q     Do you recognize this document,                    15:33:19

21   Mr. Babcock?                                                 15:33:20

22       A     You know, it -- in form, I do, but I don't         15:33:21

23   think I had anything to do with this one.         If this    15:33:24

24   was a presentation of year-to-date February 2020             15:33:27

25   results, and presented in the late March board               15:33:32

                                                                  Page 192

                                 Veritext Legal Solutions
                                      866 299-5127
                                        32
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 34 of 321
                            HIGHLY CONFIDENTIAL

1    meeting, I was not -- I did not attend that.                15:33:36

2        Q    Okay.   This is after you had resigned and         15:33:39

3    retired; is that correct?                                   15:33:42

4        A    Yes.                                               15:33:43

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 193

                                 Veritext Legal Solutions
                                      866 299-5127
                                        33
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 35 of 321




   Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)


                   Deposition Designation of Joe Kreiner
                            (February 5, 2021)

                                   Time

                Apple Inc.’s                 Epic Games, Inc.’s
                Designations                   Designations

             (Yellow Highlight)               (Blue Highlight)

         1 hour 13 minutes 25 seconds        5 minutes 44 seconds




                                        34
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 36 of 321
                            HIGHLY CONFIDENTIAL

1                    UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3                            OAKLAND DIVISION
4
5    EPIC GAMES, INC.,
6           Plaintiff,
            Counter-defendant,
7
                  vs.                          Case No. 4:20-cv-05640
8                                                        YGR
     APPLE INC.,
9
            Defendant,
10          Counterclaimant.
     ____________________________
11
12   IN RE APPLE IPHONE                        Case No. 4:11-cv-06714
     ANTITRUST LITIGATION                                YGR
13   ____________________________
14
15
16
17
18
19
20
21
22
23
24
25   (caption cont'd)

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
                                     35
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 37 of 321
                            HIGHLY CONFIDENTIAL

1    DONALD R. CAMERON, et al.,
2           Plaintiffs,
3                 vs.                          Case No. 4:19-cv-03074
                                                         YGR
4    APPLE INC.,
5           Defendant.
     ____________________________
6
7
8
9                       **HIGHLY CONFIDENTIAL**
10   ZOOM DEPOSITION OF JOE KREINER & EPIC GAMES, INC'S
11               30(b)(6) CORPORATE REPRESENTATIVE
12   (Reported Remotely via Video & Web Videoconference)
13       Raleigh, North Carolina (Deponent's location)
14                      Friday, February 5, 2021
15                                 Volume I
16
17
18
19
20
     STENOGRAPHICALLY REPORTED BY:
21   REBECCA L. ROMANO, RPR, CSR, CCR
     California CSR No. 12546
22   Nevada CCR No. 827
     Oregon CSR No. 20-0466
23   Washington CCR No. 3491
24   JOB NO. 4450721
25   PAGES 1 - 297

                                                                Page 2

                              Veritext Legal Solutions
                                   866 299-5127
                                     36
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 38 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17             THE COURT REPORTER:     If you could raise

18   your right hand for me, please.

19             THE DEPONENT:   (Complies.)

20             THE COURT REPORTER:     You do solemnly          12:22:22

21   state, under penalty of perjury, that the testimony

22   you are about to give in this deposition shall be

23   the truth, the whole truth and nothing but the

24   truth?

25             THE DEPONENT:   I do.                            12:22:22

                                                                 Page 18

                               Veritext Legal Solutions
                                    866 299-5127
                                      37
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 39 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8                         EXAMINATION

9    BY MR. SRINIVASAN:

10        Q.   Good morning, Mr. Kreiner.        For the         09:21:26

11   record, can you state your full name and spell --

12   spell it for us, please.

13        A.   Sure.   It's Joseph Kreiner.       My last name

14   is spelled K-R-E-I-N-E-R.

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 19

                                 Veritext Legal Solutions
                                      866 299-5127
                                        38
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 40 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23             Did you join Epic in 2011?

24        A.   Yes.

25        Q.   Okay.   And can you kind of briefly give         09:25:40

                                                                 Page 23

                               Veritext Legal Solutions
                                    866 299-5127
                                      39
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 41 of 321
                            HIGHLY CONFIDENTIAL

1    us an overview of what you did when you started at         09:25:43

2    Epic, what roles you had, and building up to the

3    role you currently have?

4         A.   Sure.   I joined Epic in 2011 as business

5    development for Unreal Engine.     Over time my            09:25:55

6    current role is vice president of business develop.

7    That includes business development for the

8    Epic Games Store, business development for Epic

9    Online Services, and managing first-party relations

10   with Sony, Microsoft, and Nintendo.                        09:26:15

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 24

                                Veritext Legal Solutions
                                     866 299-5127
                                       40
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 42 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16             (Exhibit 0068 was marked for

17   identification by the court reporter and is

18   attached hereto.)

19

20

21

22

23

24

25

                                                                 Page 26

                              Veritext Legal Solutions
                                   866 299-5127
                                     41
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 43 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8            Q.   Okay.   And, Mr. Kreiner, we can -- I'm

9    just going to ask you a question.        And if you need

10   to look at it more -- the document more, you can do              09:31:58

11   that.

12                Have you seen this document before?

13           A.   I don't believe so.

14           Q.   Okay.   So this is a notice that Apple

15   served on your company, Epic, asking for testimony               09:32:09

16   on behalf of the company on several topics.             So I'm

17   just going to ask you about a subset of these.

18   There are 40 topics -- 43 topics, actually.             And

19   you're -- through your counsel, we understood that

20   there are about a half dozen that you are -- have                09:32:32

21   been designated for.

22                So maybe -- let me just direct you to the

23   ones that are relevant to you, and you can let me

24   know that you're ready -- hopefully, that you are

25   prepared to testify about them.                                  09:32:46

                                                                       Page 27

                                  Veritext Legal Solutions
                                       866 299-5127
                                         42
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 44 of 321
                            HIGHLY CONFIDENTIAL

1                 So if you can turn to page 6, the first       09:32:48

2    number on page 6 is 8.      And I'll just read that.

3                 "Distribution (whether online, through

4    brick-and-mortar stores, or through online stores

5    such as Amazon.com) of each of your apps, web apps,        09:33:05

6    in-app products, and software, the commissions,

7    fees, costs, and expenses paid in connection with

8    each such distribution channel, and the margins and

9    net profits received by you relative to prices

10   charged."                                                  09:33:22

11                We understood, Mr. Kreiner, that you

12   would be testifying on this topic with respect to

13   consoles and gift cards.      Are you prepared to do

14   that?

15           A.   Yes.                                          09:33:33

16           Q.   Okay.   And then No. 10 -- I'm just going

17   to cover all of them so we can take care of this at

18   once.

19                Topic No. 10 -- rather than read it out

20   loud, maybe for the sake of efficiency here, if you        09:33:43

21   take a look at No. 10, are you prepared to testify

22   about No. 10?

23           A.   Yes.

24

25

                                                                 Page 28

                                  Veritext Legal Solutions
                                       866 299-5127
                                         43
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 45 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9         Q.     (By Mr. Srinivasan)    So is that -- so

10   with that clarification in mind, Mr. Kreiner, are          09:34:18

11   you ready to testify about 10 through 13?

12        A.     Yes.

13        Q.     Okay.   And if you can flip to or scroll

14   down to -- the next topic is on page 9, which is

15   Topic 28, which is "Agreements or contracts                09:34:36

16   relating to providing or directing your apps, web

17   apps, in-app products, software, or app

18   marketplace, including any relating to distribution

19   on an exclusive basis."

20               And, again, I understand that you were         09:34:53

21   designated for this topic with respect to consoles?

22        A.     Yes.

23        Q.     And then if you can scroll to the next

24   one, No. 32, Topic 32, again restricted to

25   consoles.    Is that something you're ready to             09:35:10

                                                                 Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
                                        44
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 46 of 321
                            HIGHLY CONFIDENTIAL

1    testify about?                                             09:35:12

2         A.   Yes.

3         Q.   And one last one on the next page,

4    Topic 40, Epic's "effort to bundle its digital

5    products, app, web apps, software, in-app products         09:35:26

6    with any hardware devices," is that something that

7    you are ready to -- to testify about today?

8         A.   Yes.   That's correct.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 30

                               Veritext Legal Solutions
                                    866 299-5127
                                      45
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 47 of 321




                               46
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 48 of 321




                               47
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 49 of 321




                               48
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 50 of 321




                               49
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 51 of 321




                               50
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 52 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21             (Exhibit 0070 was marked for

22   identification by the court reporter and is

23   attached hereto.)

24

25

                                                                 Page 38

                              Veritext Legal Solutions
                                   866 299-5127
                                     51
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 53 of 321




                               52
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 54 of 321




                               53
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 55 of 321




                               54
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 56 of 321




                               55
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 57 of 321
                            HIGHLY CONFIDENTIAL

1              Do you recall this agreement?                    09:54:31

2         A.   Yes.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 43

                              Veritext Legal Solutions
                                   866 299-5127
                                     56
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 58 of 321




                               57
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 59 of 321




                               58
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 60 of 321




                               59
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 61 of 321




                               60
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 62 of 321




                               61
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 63 of 321




                               62
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 64 of 321




                               63
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 65 of 321




                               64
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 66 of 321
                            HIGHLY CONFIDENTIAL

1    refining the requirements around supporting                   10:14:23

2    cross-play.    And, you know, cross-play was a new --

3    a new feature.     And those previous letters were

4    kind of the first of its kind for Sony.           This is a

5    more formal agreement that's meant to go out to a             10:14:40

6    wider developer base than just Epic.

7         Q.     Got it.

8                And do you recall when this agreement was

9    executed?

10        A.     Offhand, no.                                      10:15:08

11        Q.     I'm sorry.     I'll just direct you to it.

12   It says in the third line there that it's effective

13   as of September 2019.

14               Does that roughly comport with your

15   understanding?                                                10:15:18

16        A.     Yes.

17

18

19

20

21

22

23

24

25

                                                                    Page 58

                                   Veritext Legal Solutions
                                        866 299-5127
                                          65
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 67 of 321




                               66
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 68 of 321




                               67
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 69 of 321
                            HIGHLY CONFIDENTIAL

1

2

3         Q.   Okay.   And do you know why Xbox wasn't

4    included in the original agreement that authorized

5    cross-platform play with a PC?                             10:19:54

6         A.   Sony was very concerned about giving Xbox

7    a competitive edge by allowing it.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 62

                               Veritext Legal Solutions
                                    866 299-5127
                                      68
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 70 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19        Q.    (By Mr. Srinivasan)    Okay.    Great.     Let's

20   look at the next exhibit, which will be 74.                   10:22:07

21              (Exhibit 0074 was marked for

22   identification by the court reporter and is

23   attached hereto.)

24        Q.    (By Mr. Srinivasan)    I don't think it's

25   up yet.   Okay.   74 should be up.                            10:22:26

                                                                    Page 63

                                Veritext Legal Solutions
                                     866 299-5127
                                       69
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 71 of 321




                               70
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 72 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24             Do these agreements cover just Fortnite,

25   or do they cover all digital products distributed          10:48:55

                                                                 Page 74

                              Veritext Legal Solutions
                                   866 299-5127
                                     71
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 73 of 321




                               72
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 74 of 321




                               73
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 75 of 321




                               74
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 76 of 321




                               75
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 77 of 321
                            HIGHLY CONFIDENTIAL

1    to Exhibit A.                                              10:54:36

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21        Q.   (By Mr. Srinivasan)    Okay.    As you noted,

22   Mr. Kreiner, let's go to -- I guess it's the

23   Exhibit A to this agreement, which starts on page

24   number ending in 637.   And this part of the

25   agreement, which is -- well, I'll say it for the           10:56:16

                                                                 Page 79

                               Veritext Legal Solutions
                                    866 299-5127
                                      76
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 78 of 321




                               77
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 79 of 321




                               78
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 80 of 321




                               79
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 81 of 321




                               80
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 82 of 321




                               81
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 83 of 321




                               82
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 84 of 321




                               83
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 85 of 321




                               84
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 86 of 321




                               85
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 87 of 321




                               86
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 88 of 321




                               87
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 89 of 321




                               88
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 90 of 321




                               89
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 91 of 321




                               90
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 92 of 321




                               91
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 93 of 321




                               92
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 94 of 321




                               93
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 95 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7              (Exhibit 0081 was marked for

8    identification by the court reporter and is

9    attached hereto.)

10        Q.   (By Mr. Srinivasan)   Okay.    81 is there.      11:23:27

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 99

                              Veritext Legal Solutions
                                   866 299-5127
                                     94
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 96 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19        Q.   Yeah.   So you mentioned -- before we get

20   to GeForce Now, I'm just going to ask about one            11:33:22

21   other service, which is Microsoft's xCloud.          Do

22   you know if -- if Fortnite is available through

23   that service?

24        A.   It is not.

25        Q.   Okay.   And was that a decision -- a             11:33:32

                                                                Page 106

                               Veritext Legal Solutions
                                    866 299-5127
                                      95
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 97 of 321




                               96
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 98 of 321




                               97
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 99 of 321
                            HIGHLY CONFIDENTIAL

1

2

3

4           Q.   And what GeForce Now -- by the way, do

5    you know who -- what company distributes GeForce           11:36:31

6    Now?

7           A.   It's Nvidia.

8           Q.   So Nvidia -- essentially, you would --

9    you would log in with your low-performance machine;

10   but, through the cloud, you would essentially be --        11:36:43

11   you would have access to a high-performance machine

12   to play your games.      Is that the idea?

13          A.   Yes.    That's my understanding.

14          Q.   Okay.    And I think you mentioned that

15   Fortnite is available on GeForce Now.         Is that --   11:36:56

16   did I get that right?

17          A.   That's correct in that a user using that

18   service has access to their library of games on

19   multiple storefronts.

20

21

22

23

24

25

                                                                Page 109

                                  Veritext Legal Solutions
                                       866 299-5127
                                         98
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 100 of 321




                                99
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 101 of 321




                               100
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 102 of 321




                               101
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 103 of 321




                               102
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 104 of 321
                             HIGHLY CONFIDENTIAL

1

2          Q.   Okay.   And what is it that they do for

3     you that you feel like 30 percent is a fair number?

4          A.   In particular those three platforms, we

5     have weekly marketing meetings with them to discuss       12:05:38

6     merchandising Fortnite in the best way possible.

7               We are a significant revenue generator

8     for all three of those platforms, probably in the

9     top five, you know, revenue sources for them.        So

10    they have a vested interest in promoting Fortnite.        12:05:56

11              We receive significant store placement

12    that we do not have to pay for.     We do pay for

13    some, but we receive significant free placement.

14              The marketing teams between Epic and the

15    first parties coordinates events and social media.        12:06:14

16              So we see that as an ongoing relationship

17    that is driving value for Epic.

18

19

20

21

22

23

24

25

                                                                 Page 131

                                Veritext Legal Solutions
                                     866 299-5127
                                      103
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 105 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14            Q.   Have you ever succeeded in negotiating an

15    exception to any of the -- of the requirement that          12:10:08

16    you have to go through the Microsoft commerce

17    engine?

18            A.   No.

19            Q.   Have you tried to do that?

20            A.   No.                                            12:10:17

21            Q.   Okay.     Have you tried to negotiate around

22    the requirement that you have to go through

23    Microsoft to make your products available on the

24    Xbox?

25            A.   No.     But let me go back to the previous     12:10:27

                                                                  Page 134

                                     Veritext Legal Solutions
                                          866 299-5127
                                           104
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 106 of 321




                               105
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 107 of 321




                               106
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 108 of 321




                               107
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 109 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9                So I want to go to Exhibit 80, and that

10    was the one that was too small to read.         So I think   01:07:28

11    the -- there we go.   It's going -- it's going to

12    get shared on the screen.     And so hopefully you can

13    see it.   It's still pretty small.

14

15

16

17

18

19

20

21

22

23

24               And, Mr. Kreiner, have -- this relates to

25    the issue of the -- the terms of the various                 01:08:37

                                                                   Page 139

                                  Veritext Legal Solutions
                                       866 299-5127
                                        108
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 110 of 321




                               109
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 111 of 321




                               110
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 112 of 321




                               111
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 113 of 321
                             HIGHLY CONFIDENTIAL

1               Do you see that?                                01:12:43

2          A.   Yes.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 143

                               Veritext Legal Solutions
                                    866 299-5127
                                     112
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 114 of 321
                             HIGHLY CONFIDENTIAL

1                  I think we -- you testified that the         01:19:32

2     revenue numbers for Apple in terms of 2018 in terms

3     of its relative share of overall revenue coming in

4     for Fortnite was about 6 to 7 percent.

5                  Would you agree with that?                   01:19:48

6             A.   Yes, that's what you said, and I agreed

7     to it.

8             Q.   And would you -- would you agree that

9     that percentage seems to carry forward for 2019 as

10    well?                                                     01:20:00

11            A.   I'm not doing the math in my head, but it

12    does appear that's the case.

13            Q.   And same for 2020?

14            A.   Yeah.

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 149

                                  Veritext Legal Solutions
                                       866 299-5127
                                        113
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 115 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20              But, on the other hand, you know, is            01:25:14

21    there any other way in which Epic has distributed

22    its products on the internet, you know, separate

23    and apart from a store like the Steam store or the

24    Epic Games Store?

25         A.   Yes.   We would sell our retail products        01:25:32

                                                                 Page 153

                                Veritext Legal Solutions
                                     866 299-5127
                                      114
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 116 of 321
                             HIGHLY CONFIDENTIAL

1     on retailer websites; so, you know, BestBuy.com,          01:25:34

2     Walmart.com, GameStop.com, Amazon.com.

3          Q.   Okay.   And so in those cases you're

4     talking about either the physical disk back when

5     you were selling physical disks or the -- the             01:25:48

6     code-in-a-box-type concept; is that right?

7          A.   You're correct.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 154

                                  Veritext Legal Solutions
                                       866 299-5127
                                        115
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 117 of 321
                             HIGHLY CONFIDENTIAL

1               (Exhibit 0083 was marked for                    01:38:05

2     identification by the court reporter and is

3     attached hereto.)

4               MR. SRINIVASAN:     So, Mr. Kreiner, I think

5     it's Exhibit 83 in the folder, when you get a             01:38:13

6     chance.

7               And while you're taking a look at that,

8     I'll just say for the record Exhibit 83 is an email

9     chain involving Mr. Kreiner, Danny Block, and

10    others at Epic from July of 2019, with the subject        01:38:27

11    line "Fortnite Card Economics."       And the Bates

12    number ends on the first page 567, and it carries

13    over into a second page ending in 568.

14         Q.   (By Mr. Srinivasan)      So, Mr. Kreiner, I

15    don't know if -- have you had a chance to look at         01:38:46

16    this email?

17         A.   Yes.

18

19

20

21

22

23

24

25

                                                                 Page 164

                                  Veritext Legal Solutions
                                       866 299-5127
                                        116
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 118 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17         Q.   And the economics, then, are described

18    here, right, where he goes through the different

19    layers that take their various pieces of the cut.

20    And I think, if you roll it up to the top of the          01:40:00

21    email, you know, it's -- it's somewhere about --

22    looks like -- as you -- as Danny says there, looks

23    closer to 36.5 percent.

24              And -- and, again, is that sort of

25    consistent with the interrogatory response where          01:40:15

                                                                 Page 165

                                Veritext Legal Solutions
                                     866 299-5127
                                      117
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 119 of 321
                             HIGHLY CONFIDENTIAL

1     you talked about Epic receiving 70 to -- 60 to            01:40:18

2     70 percent?

3          A.   Yes.

4          Q.   Okay.   Okay.   And so would you -- is it

5     fair to say that this email reflects sort of the          01:40:27

6     broad economics of how the gift card/POSA card

7     process works at Epic?

8          A.   Yes.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 166

                                 Veritext Legal Solutions
                                      866 299-5127
                                       118
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 120 of 321




                               119
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 121 of 321
                             HIGHLY CONFIDENTIAL

1     that?                                                         01:44:10

2             A.     I think our initial discussions with

3     Microsoft and Nintendo and Sony, all of those

4     parties are just used to paying for these kind of

5     bundles.       They're coming from the more traditional       01:44:21

6     game development world where you're bundling the

7     game that someone pays up front for.          And, you

8     know, even early on in Fortnite, you were buying

9     Save the World.

10                   As the game progressed, it became more         01:44:36

11    about Battle Royale.       It's a free-to-play game.     So

12    we were more interested in being distributed to new

13    users.       Someone's buying a console; they're a new

14    user in that ecosystem.       You'd rather them get

15    exposed to Fortnite immediately.                              01:44:54

16                   So we just declined to pursue financial

17    gain, and the first parties were happy to oblige

18    us.

19

20

21

22

23

24

25

                                                                    Page 169

                                    Veritext Legal Solutions
                                         866 299-5127
                                          120
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 122 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10               Do you think Epic should pay less than         01:48:28

11    30 percent to the consoles as far as the

12    commission?

13         A.    No.   I feel like they generate

14    significant user acquisition and revenue for us,

15    that they're a primary venue for us to generate           01:48:43

16    revenue, and that they earn their 30 percent.

17         Q.    And -- and so you're -- if I understand

18    it, you don't think it's -- you don't think they

19    should pay less because they are generating a big

20    volume.   Is that -- you're sort of tying it to the       01:48:57

21    amount of the volume of revenue they bring in?

22         A.    Certainly that.     But also we have a very

23    good working relationship with those platforms.

24    They do a lot of networking and marketing on Epic's

25    behalf.                                                   01:49:13

                                                                 Page 172

                                   Veritext Legal Solutions
                                        866 299-5127
                                         121
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 123 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11         Q.   (By Mr. Srinivasan)      Okay.    And do you

12    understand that the 30 percent commission that

13    you're paying is actually just for payment

14    processing alone?

15

16              THE DEPONENT:     No, it's not.     They do

17    quite a bit more than just process payments.

18

19

20

21

22         Q.   Okay.     I think you mentioned earlier this

23    morning, you know, the -- the additional things

24    that they do.     And I'm going to read some.          I'm

25    just -- if I got this right, I try to write --               01:52:24

                                                                   Page 175

                                  Veritext Legal Solutions
                                       866 299-5127
                                        122
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 124 of 321
                             HIGHLY CONFIDENTIAL

1     write this down -- they had weekly meetings that               01:52:27

2     they were a significant revenue generator, that

3     they gave you store placement, that -- free store

4     placement in addition to what you were advertising,

5     marketing terms of -- around events and social                 01:52:43

6     media.    And -- and I think that's all I got.

7                 First of all, was that an accurate list

8     of what you had said earlier?

9          A.     Yes.    They do more than that.

10         Q.     Okay.    And, please, what else do they do,        01:52:56

11    in your mind, to merit the 30 percent commission?

12         A.     They have marketed Fortnite at physical

13    events, like PAX or, you know, trade shows.             They

14    take out retail ads for -- for Fortnite on

15    occasion.    Social media posts, focused blog posts            01:53:20

16    on Fortnite content.      They retweet many of Epic's

17    social media posts surrounding content in Fortnite.

18                And we also get -- have done things like

19    dash callouts inside of PlayStation.         When a user

20    logs in, they get notified Fortnite's got a new                01:53:45

21    content drop.

22

23

24

25

                                                                     Page 176

                                   Veritext Legal Solutions
                                        866 299-5127
                                         123
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 125 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9          Q.    Okay.   And you had testified earlier that

10    all three consoles do not allow Epic to set up its

11    own payment mechanism, correct?

12

13               THE DEPONENT:      Correct.

14         Q.    (By Mr. Srinivasan)       I'm sorry.     I

15    didn't -- correct.    Yeah.                               01:54:40

16               So do you view that as being unfair in

17    any way that they won't let you process your own

18    payment -- they won't let Epic process its own

19    payment?

20         A.    No, I don't think that's unfair.               01:54:54

21

22

23

24

25         Q.    So it's -- it's typically -- would you         01:55:08

                                                                 Page 177

                                    Veritext Legal Solutions
                                         866 299-5127
                                          124
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 126 of 321
                             HIGHLY CONFIDENTIAL

1     agree that it's typically something that users            01:55:11

2     prefer, that they're able to deal with the console

3     on a global basis rather than having to enter their

4     information for every vendor?

5          A.    I don't know about preferred, but it's         01:55:22

6     the standard practice.

7          Q.    Okay.   And do you -- do you agree that it

8     makes it easier for users to handle it that way?

9          A.    Yes.

10         Q.    Okay.   What about the idea of having your     01:55:34

11    own direct distribution option on these platforms.

12    You testified earlier that the consoles won't allow

13    you, for instance, to distribute directly on them,

14    correct?

15         A.    Correct.                                       01:55:55

16         Q.    Do you -- do you view that as unfair that

17    they won't let you do that?

18         A.    No.

19

20

21

22

23

24

25

                                                                 Page 178

                                 Veritext Legal Solutions
                                      866 299-5127
                                       125
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 127 of 321
                             HIGHLY CONFIDENTIAL

1     said you can't price elsewhere lower than what you        01:56:29

2     price on -- on my platform, correct?

3          A.   Yes.    They impose significant

4     restrictions on us.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19         Q.   Sure.     Do you -- you had said earlier

20    that each one of the three consoles mandates that         01:57:10

21    Epic provide, you know, basically best pricing

22    on -- on their respective consoles, correct?

23         A.   Uh-huh.     Yes.

24         Q.   And, in other words, you're not -- Epic

25    is not free to price Fortnite differently on Xbox         01:57:22

                                                                 Page 179

                                   Veritext Legal Solutions
                                        866 299-5127
                                         126
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 128 of 321
                             HIGHLY CONFIDENTIAL

1     versus the PlayStation, correct?                          01:57:27

2          A.   That's correct.

3          Q.   And do you view that restriction as

4     anticompetitive?

5          A.   My personal opinion is it can be a little       01:57:36

6     anticompetitive; but given the way we operate

7     Fortnite on all seven platforms, it's a way to

8     prevent players from jumping around on platforms

9     and having a bad experience.

10         Q.   How would they -- how would they have a         01:57:59

11    bad experience -- how would a player have a bad

12    experience if a certain platform, you know, priced

13    the digital products differently?

14         A.   Well, you would see lots of arbitrage

15    between platforms.   You'd have users, you know,          01:58:14

16    buying one to use on another.      It causes a lot of

17    users logging in and logging out.       It's the --

18    while -- while they would look like they're, you

19    know, potentially saving money, it's just a bad

20    experience.   You would feel bad for somebody that        01:58:33

21    had purchased something on PlayStation and then see

22    that it's available for less money on Xbox.

23

24

25

                                                                 Page 180

                                  Veritext Legal Solutions
                                       866 299-5127
                                        127
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 129 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22              (Exhibit 0084 was marked for

23    identification by the court reporter and is

24    attached hereto.)

25              THE DEPONENT:   Is that Exhibit 84?             02:09:54

                                                                 Page 189

                                Veritext Legal Solutions
                                     866 299-5127
                                      128
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 130 of 321
                             HIGHLY CONFIDENTIAL

1          Q.     (By Mr. Srinivasan)      Yeah, it'll be        02:09:55

2     Exhibit 84.

3                 And so while you look at this,

4     Mr. Kreiner, Exhibit 84 is an email chain involving

5     Mr. Kreiner and others, including a Phil Rosenberg         02:10:16

6     at Sony.    It is dated February -- the top email is

7     dated February 20th, 2018.       It has the subject line

8     "Fortnite cross-play."       And it's a Bates number

9     ending in 199.

10                So, Mr. Kreiner, do you recall this email      02:10:35

11    exchange?

12         A.     Vaguely, sure.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 190

                                    Veritext Legal Solutions
                                         866 299-5127
                                          129
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 131 of 321




                               130
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 132 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6                 (Exhibit 0088 was marked for

7     identification by the court reporter and is

8     attached hereto.)

9            Q.   (By Mr. Srinivasan)     So, Mr. Kreiner,

10    we'll get a new document up.       While it's coming      02:42:37

11    up -- I don't know if it's up yet.        It will be

12    Exhibit 88.    But I don't know if it's populated

13    yet.    I guess it has.

14           A.   Yes, it has.

15           Q.   Okay.   Great.   Let me introduce the         02:42:52

16    exhibit, and I'll ask you some questions about it.

17                Exhibit 88 is a one-page email chain with

18    the top email being from Mr. Kreiner to Danny Block

19    sent on September 12th, 2018, with the subject line

20    "Cross-wallet."                                           02:43:08

21

22

23

24

25

                                                                 Page 204

                                   Veritext Legal Solutions
                                        866 299-5127
                                         131
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 133 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21                 Emu Servais wrote to you with -- with a

22    summary, it looks like, of a table that, at least

23    as of September 2018, gives the state of play for

24    cross-wallet and cross-play for the various

25    platforms.                                                02:44:53

                                                                 Page 205

                                  Veritext Legal Solutions
                                       866 299-5127
                                        132
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 134 of 321
                             HIGHLY CONFIDENTIAL

1               Would you agree with that?                      02:44:53

2          A.   Yes.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 206

                               Veritext Legal Solutions
                                    866 299-5127
                                     133
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 135 of 321
                             HIGHLY CONFIDENTIAL

1

2

3          Q.   And then the next one is PS4.        And as of

4     September 2018, there is no -- this reflects that

5     there's no cross-wallet and there's cross-play but         02:46:05

6     only with PCs, Macs, and mobile, correct?

7          A.   That's what this indicates, yes.

8

9

10

11

12

13

14

15

16         Q.   In this chart.    And then you have

17    Nintendo, which is no for cross-wallet but yes for

18    cross-play.

19              Is that consistent with your

20    recollection?                                              02:46:48

21         A.   Yes, that's correct.     And that's still

22    the case today.

23

24

25

                                                                 Page 207

                                 Veritext Legal Solutions
                                      866 299-5127
                                       134
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 136 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16              (Exhibit 0090 was marked for

17    identification by the court reporter and is

18    attached hereto.)

19

20

21

22

23

24

25

                                                                 Page 214

                               Veritext Legal Solutions
                                    866 299-5127
                                     135
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 137 of 321




                               136
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 138 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6                  (Exhibit 0091 was marked for

7     identification by the court reporter and is

8     attached hereto.)

9             Q.   (By Mr. Srinivasan)     So, Mr. Kreiner, I

10    think we have available now Exhibit 91.           Exhibit 91   03:03:14

11    is a -- again, I think it's maybe a text exchange

12    between a Devin Winterbottom and yourself on

13    September 25th, 2018.       And it's -- it's a single

14    page, and it's Bates number ending in 676.

15                 So, Mr. Kreiner, first of all, is this a          03:03:41

16    text exchange, if you recognize this format?

17            A.   I don't recognize this format; so I don't

18    know.

19            Q.   Okay.   Have you -- do you text as part of

20    your work functions ever?                                      03:03:53

21            A.   On occasion.

22            Q.   Okay.   And is -- is Mr. Winterbottom

23    somebody who you work with?

24            A.   Yes.

25            Q.   Would it surprise you if you had texted           03:04:03

                                                                     Page 220

                                    Veritext Legal Solutions
                                         866 299-5127
                                          137
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 139 of 321
                             HIGHLY CONFIDENTIAL

1     him in the September 2018 time frame?                     03:04:06

2          A.   No, it would not.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 221

                               Veritext Legal Solutions
                                    866 299-5127
                                     138
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 140 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21              (Exhibit 0092 was marked for

22    identification by the court reporter and is

23    attached hereto.)

24              MR. SRINIVASAN:     Okay.    So the next

25    exhibit is Exhibit 92.   And 92 is a two-page email       03:10:38

                                                                 Page 225

                                  Veritext Legal Solutions
                                       866 299-5127
                                        139
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 141 of 321
                             HIGHLY CONFIDENTIAL

1     chain, again mostly -- almost all the substances is       03:10:41

2     on page 1.     The top email is from Joe Kreiner to

3     Ed Zobrist and some others at Epic Games sent on

4     April 24th, 2020, with the subject line "Your POV

5     on possible payment options."      And the first page     03:11:01

6     ends with Bates number -- or ends with the Bates

7     number ending in 047.

8          Q.      (By Mr. Srinivasan)   Mr. Kreiner, do you

9     recall this email exchange?

10         A.      Yes.                                         03:11:16

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 226

                                  Veritext Legal Solutions
                                       866 299-5127
                                        140
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 142 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12              Did -- is this a discussion of what

13    ultimately happened on mobile, where the direct

14    payment option dropped the price of V-Bucks

15    compared to what it used -- what it was before?           03:12:53

16         A.   No.     This is proposing charging -- or

17    providing 18 percent more V-Bucks if someone used

18    Epic payment services versus a lower price.

19         Q.   Got it.     So here the price would be the

20    same, but you would get 18 percent more V-Bucks for       03:13:13

21    that same dollar value; is that right?

22         A.   Correct.

23         Q.   Okay.     And that's what was being

24    considered here.     And you respond and say, "We did

25    agree to keep identical pricing across all                03:13:26

                                                                 Page 227

                                  Veritext Legal Solutions
                                       866 299-5127
                                        141
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 143 of 321
                             HIGHLY CONFIDENTIAL

1     platforms with Microsoft, Sony, and Nintendo."               03:13:31

2                  And then -- but you say, "That being

3     said, all they care about is that we are not using

4     arbitrage to direct sales away from their

5     platform."     And then you say, "They are entirely          03:13:41

6     self-serving; so making mobile less attractive

7     would likely work for them."

8                  Do you know what you meant by that?

9          A.      Yeah.   I was giving Ed my interpretation

10    of what Sony, Microsoft, and Nintendo would --               03:13:54

11    would say to us if we decided to implement this

12    strategy.

13         Q.      And you're saying, though, initially that

14    they would be okay with something like this,

15    correct?                                                     03:14:06

16         A.      That's my supposition here.      I'm not sure

17    if that actually would have been correct.

18         Q.      Well, I mean, he then -- he then says, "I

19    think the idea is for the exact same purchase price

20    a mobile player would get 18 percent more V-Bucks            03:14:18

21    if they chose our payment system versus the Apple

22    or Google payment system."      And to which you

23    respond, "Making it more advantageous to buy on

24    mobile than on console is not an option."

25                 Do you see that?                                03:14:32

                                                                   Page 228

                                   Veritext Legal Solutions
                                        866 299-5127
                                         142
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 144 of 321




                               143
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 145 of 321
                             HIGHLY CONFIDENTIAL

1     folks about this idea, or this was just your --           03:15:46

2     your supposition?

3          A.   This was just my supposition.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 230

                               Veritext Legal Solutions
                                    866 299-5127
                                     144
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 146 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21         Q.   And, now, is that 12 percent commission

22    for payment processing alone?

23         A.   No.   That is for using the Epic Games

24    payment flow.

25

                                                                 Page 241

                                Veritext Legal Solutions
                                     866 299-5127
                                      145
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 147 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9          Q.    Well, I'm saying, you know, somebody

10    might ask you, you know, "Joe, you're charging me         03:32:28

11    12 percent on -- on every sale on your store.

12    What -- what are you charging me for?        My payment

13    processing doesn't cost 12 percent.        What are you

14    charging me for?"

15         A.    Sure.    The services we provide game          03:32:41

16    developers are CDN hosting, player support,

17    marketing of their games, and handling of refunds.

18         Q.    Anything else?

19         A.    I'm -- I mean, there's lots of technical

20    support.   We also waive on Unreal Engine royalties       03:33:02

21    if the game is using Unreal Engine, which are

22    typically 5 percent.     So there's a benefit to game

23    developers for shipping the games if they're using

24    Unreal Engine on the Epic Games Store.

25         Q.    What else do you provide for developers?       03:33:25

                                                                 Page 242

                                  Veritext Legal Solutions
                                       866 299-5127
                                        146
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 148 of 321
                             HIGHLY CONFIDENTIAL

1     Or is that a pretty compressive list?                     03:33:27

2           A.   No.     We also have a supporter/creator

3     marketing program where currently Epic pays

4     influencers a 5 percent-of-sales fee if they

5     successfully refer a paying customer into our             03:33:39

6     ecosystem to go buy a game or in-app transactions.

7                And then we also do social -- you know

8     social media for game launches, video promotions.

9     We've done featuring at physical events, such as

10    E3.   And we do sponsorships of the video games --        03:34:03

11    the video games awards as well as other events

12    where we feature games that are available on the

13    Epic Games Store.

14          Q.   So --

15          A.   So significant marketing interaction.          03:34:21

16          Q.   So the 12 percent is not limited to just

17    a payment processing fee?

18          A.   Correct.

19          Q.   And it sounds like it -- it's tied into

20    these broader ecosystem benefits that you provide         03:34:31

21    to your developers?

22          A.   That's correct.

23

24

25

                                                                 Page 243

                                   Veritext Legal Solutions
                                        866 299-5127
                                         147
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 149 of 321
                             HIGHLY CONFIDENTIAL

1

2             Q.      Okay.   Is -- is the Epic Games Store

3     profitable at a 12 percent commission?

4             A.      It's not profitable today because we're

5     in growth mode and focused on acquiring users.             So   03:35:07

6     we're spending significant amounts of money

7     acquiring exclusive content and giving free games

8     away.        So those -- those investment costs are

9     significant.        I would expect, eventually, for us to

10    be able to turn a profit.                                       03:35:28

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                      Page 244

                                      Veritext Legal Solutions
                                           866 299-5127
                                            148
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 150 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24              (Exhibit 0095 was marked for

25    identification by the court reporter and is               04:02:37

                                                                 Page 252

                               Veritext Legal Solutions
                                    866 299-5127
                                     149
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 151 of 321
                             HIGHLY CONFIDENTIAL

1     attached hereto.)                                               04:02:37

2                  MR. SRINIVASAN:     This will be Exhibit 95.

3                  THE DEPONENT:     Okay.

4                  MR. SRINIVASAN:     Okay.     Sorry.   My

5     computer is little slower than yours.           Go ahead and    04:03:06

6     take a look at Exhibit 95, Mr. Kreiner, and I'll

7     read it into the record, and then we can talk about

8     it.

9                  Exhibit 95 is a PowerPoint deck titled

10    "Epic Games Store, Review of Performance and                    04:03:24

11    Strategy, October 25th, 2019."           It starts with

12    Bates number ending in 277 and goes through Bates

13    number ending in 297.

14          Q.     (By Mr. Srinivasan)        And the -- the --

15    the page that I'd like to direct your attention to,             04:03:48

16    Mr. Kreiner, it's numbered 17; it's Slide 17.             And

17    the Bates number, the control number there at the

18    bottom, ends in 293.

19          A.     Okay.

20          Q.     And the title is "5 Year P&L and User              04:04:02

21    Forecast."

22                 And, you know, I -- first of all, do you

23    recall this deck in particular?

24          A.     Not in particular.        This is a -- a common

25    format that we use on a recurring basis.                        04:04:17

                                                                      Page 253

                                     Veritext Legal Solutions
                                          866 299-5127
                                           150
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 152 of 321
                             HIGHLY CONFIDENTIAL

1          Q.   Okay.   So this is the type of deck that        04:04:20

2     you would commonly receive?

3          A.   Yeah.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 254

                                Veritext Legal Solutions
                                     866 299-5127
                                      151
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 153 of 321
                             HIGHLY CONFIDENTIAL

1

2

3                So current -- let's take a look at this

4     model -- first of all, the document we're looking

5     at from October of 2019 indicates that at the             04:06:57

6     current business model at a 12 percent commission

7     the -- the Epic Games Store was not projecting to

8     make any money five years out under either model,

9     correct?

10         A.    Yes, although that's based on a                04:07:12

11    pessimistic model of recouping minimum guarantees.

12         Q.    Okay.   And, currently, I think you

13    testified already that the game -- that the game

14    store, as it stands today in early 2021, is still

15    not making money, correct?                                04:07:29

16         A.    That's my understanding.

17         Q.    Okay.   And in -- and if -- and is it your

18    testimony, then, that there will be more current

19    versions of this document at Epic that would show

20    a -- a different story?                                   04:07:41

21         A.    Yes.

22

23

24

25

                                                                 Page 256

                                 Veritext Legal Solutions
                                      866 299-5127
                                       152
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 154 of 321
                             HIGHLY CONFIDENTIAL

1          Q.     Okay.   What has changed about the            04:07:56

2     projections, to the extent that you know, to

3     suggest that, you know, that the picture is not

4     as -- is not what's portrayed here on this slide?

5          A.     We have been more successful at               04:08:12

6     recovering our minimum guarantees with more recent

7     launches.    We're much farther ahead in user

8     acquisition than these models assumed.

9                 You know, in 2020 we had a very

10    significant user acquisition event in giving away         04:08:29

11    Grand Theft Auto V, and that reset a lot of the

12    expectations because we have many more people

13    coming to the store purchasing games.

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 257

                                  Veritext Legal Solutions
                                       866 299-5127
                                        153
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 155 of 321




                               154
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 156 of 321
                             HIGHLY CONFIDENTIAL

1          Q.    And do you recall this email chain from          04:13:07

2     when you received it?

3          A.    Yes, I do.

4

5

6

7

8

9          Q.    And what was the issue here?      Do you

10    recall?                                                     04:13:37

11         A.    Yes.   In particular, this is related to

12    Ubisoft.   And what was occurring -- yeah.       What was

13    occurring was hackers had identified that, if you

14    purchased an Ubisoft game via the Epic Games Store,

15    The Division 2 and Anno 17 -- or 1800, in this              04:14:04

16    particular case, if you refunded it via our

17    automated refund system, Ubisoft was not

18    recognizing the refund.

19               So you could create a bunch of Epic

20    accounts, purchase the Ubisoft games, refund them,          04:14:23

21    and then hackers were selling the accounts in the

22    gray market as containing those games because

23    Ubisoft was not -- not removing the games from the

24    user's account in a timely fashion.

25

                                                                  Page 261

                                 Veritext Legal Solutions
                                      866 299-5127
                                       155
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 157 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24              (Exhibit 0097 was marked for

25    identification by the court reporter and is               04:17:27

                                                                 Page 263

                               Veritext Legal Solutions
                                    866 299-5127
                                     156
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 158 of 321
                             HIGHLY CONFIDENTIAL

1     attached hereto.)                                          04:17:27

2               MR. SRINIVASAN:     This will be

3     Exhibit 99 -- or 97.

4               THE DEPONENT:     I'm sorry.      Are you

5     skipping exhibits or --                                    04:17:51

6          Q.   (By Mr. Srinivasan)      No.     I think I

7     just -- I screwed up the number.         Yes, it's 97.

8          A.   Okay.

9               Yes.    I remember this email.

10         Q.   Yeah.     Okay.                                  04:18:01

11              MR. SRINIVASAN:     So just for the record,

12    Exhibit 97 is a, you know, single-page email chain.

13    The top email is from Tim Sweeney to Joe Kreiner

14    and Steve Allison dated May 11th, 2019.         Subject

15    "Apology - Epic Games Store woes."                         04:18:17

16         Q.   (By Mr. Srinivasan)      And so, Mr. Kreiner,

17    you've anticipated my question.       You do recall this

18    email, correct?

19         A.   Yes.

20

21

22

23

24

25

                                                                 Page 264

                                  Veritext Legal Solutions
                                       866 299-5127
                                        157
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 159 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23         Q.   (By Mr. Srinivasan)   Do you recall that

24    the rate of fraud was surpassing 70 percent and

25    approaching 90 percent, first of all?                     04:19:36

                                                                 Page 265

                               Veritext Legal Solutions
                                    866 299-5127
                                     158
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 160 of 321
                             HIGHLY CONFIDENTIAL

1          A.    Specifically, I don't remember the             04:19:40

2     numbers.   But this email states it; so I would

3     imagine that's correct.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 266

                                Veritext Legal Solutions
                                     866 299-5127
                                      159
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 161 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19              (Exhibit 0098 was marked for

20    identification by the court reporter and is               04:23:10

21    attached hereto.)

22              MR. SRINIVASAN:     And Exhibit 98 is a

23    two-page email chain.   The originating email is

24    from Hector Sanchez to various people, including

25    Mr. Kreiner.   It was sent on September 9th, 2019,        04:23:42

                                                                 Page 268

                                  Veritext Legal Solutions
                                       866 299-5127
                                        160
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 162 of 321




                               161
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 163 of 321




   Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)


                  Deposition Designation of Haseeb Malik
                            (February 12, 2021)

                                    Time

                 Apple Inc.’s              Epic Games, Inc.’s
                 Designations                Designations

              (Yellow Highlight)            (Blue Highlight)

             9 minutes 14 seconds          1 minute 31 seconds




                                    162
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 164 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1                  UNITED STATES DISTRICT COURT
2            FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                          OAKLAND DIVISION
4
5     _____________________________
                                           )
6     IN RE APPLE iPHONE TRUST             ) Case No. 4:11-cv-06715YGR
                                           ) 4:11-cv-06714-YGR and
7     LITIGATION                           ) 4:19-cv-03074-YGR
      _____________________________)
8
9
10
11
12     ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **
13        REMOTE VIDEOTAPED DEPOSITION OF HASEEB MALIK
14                    Friday, February 12, 2021
15                              Volume I
16
17
18
19    Reported by:
      NADIA NEWHART
20    CSR No. 8714
21    Job No. 4453673
22    PAGES 1 - 198
23
24
25

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
                                     163
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 165 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7

8

9

10

11

12

13

14           While you were at Epic Games, what was your

15    position?                                                   09:22:04

16       A   Director of mobile publishing.

17

18

19

20

21

22

23

24

25

                                                                 Page 20

                               Veritext Legal Solutions
                                    866 299-5127
                                     164
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 166 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2              (Exhibit 506 was marked for identification

3             and is attached hereto.)

4     BY MR. DOREN:

5        Q     And, Mr. Malik, the next exhibit will be                 10:56:37

6     Exhibit 506.    It's a multipage document bearing

7     Bates numbers EPIC_00407322 through 332.             And it is

8     a series of -- it looks like a text string between

9     you and Mr. Payne on -- from Saturday, August 3,

10    2019.                                                             10:57:06

11             Just wait for that to come up, and please

12    take the time you need to review it.

13             MS. MOSKOWITZ:   It's not a text chain.          I

14    think this would have been a Hangouts in the

15    production format.                                                10:57:19

16             MR. DOREN:   Thank you.

17

18

19

20

21

22

23

24

25

                                                                       Page 86

                                Veritext Legal Solutions
                                     866 299-5127
                                      165
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 167 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7            First of all, Mr. Malik, do you -- have you

8     had a chance to review Exhibit 506?

9        A   Yeah, for the -- yeah, I -- I tried to go

10    through the 11 pages as quick as I could.                   11:02:48

11       Q   Yeah.   And to the extent you need more time

12    with the document along the way, you just tell me.

13           Now, do you recognize this as a Hangout

14    exchange between yourself and Mr. Payne from

15    August 2019?                                                11:03:06

16       A   Yes.

17       Q   And what is a Hangout?

18       A   It's Google's chat client.

19

20

21

22

23

24

25

                                                                 Page 87

                               Veritext Legal Solutions
                                    866 299-5127
                                     166
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 168 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15       Q   And your next entry -- entry says (as read):             11:11:46

16           "And for God's sake, why do we hate

17           Apple?"

18           And that was a question you had on August 3,

19    2019, correct?

20

21           THE WITNESS:    I -- yeah.      As you can tell by

22    my tonality in this conversation, I appear quite

23    frustrated as a new employee not being able to

24    figure out how to effectively do my job.            And so I

25    am wondering why we are struggling with the                     11:12:22

                                                                     Page 95

                               Veritext Legal Solutions
                                    866 299-5127
                                     167
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 169 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1     platforms I'm supposed to work on.

2     BY MR. DOREN:

3        Q   And your perception at the time was that Epic

4     hated Apple, correct?

5        A   The language I'm using here is me trying to          11:12:32

6     figure out why the relationship is not the same as

7     what I'm used to at other companies.

8        Q   With Apple?

9        A   With -- with Apple, uh-huh.

10       Q   And what you wrote was (as read):                    11:12:44

11           "And for God's sake, why do we hate

12           Apple," correct?

13       A   That's what I wrote.

14       Q   And that was the question you had as of that

15    date, correct?                                              11:12:56

16

17

18

19

20

21

22

23

24       A   Yeah.     So look, I -- so as I mentioned, I was

25    having a pretty tough time at this period of being          11:13:09

                                                                 Page 96

                               Veritext Legal Solutions
                                    866 299-5127
                                     168
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 170 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1     there for a few months and not understanding why we

2     were having some of the challenges we were having

3     with mobile coming -- that I am coming from a -- a

4     pretty strong mobile background, and this felt

5     different to me for the world's largest game.               11:13:27

6        Q     And -- and what challenges did you believe

7     that the company was having with mobile after --

8     once you had been at the company for three months?

9        A     So the Android ones which were, as I

10    mentioned, numerous steps imposed by the operating          11:13:39

11    system to -- to scale the game -- so you have to

12    remember, if my -- if my job performance is -- is

13    based on growing the mobile -- mobile users but I'm

14    running into these hurdles, it's quite frustrating.

15             And then regarding Apple, by this time, I've       11:13:58

16    already encountered a number of delays and so on in

17    the review process.    And so I am trying to figure

18    out through talking to this colleague on why we're

19    having all of these delays through the review

20    process and -- and so on with Apple.                        11:14:12

21       Q     And what review process are you talking

22    about?

23       A     So sometimes it takes a long time to get a --

24    a Fortnite build -- or it took a long time to get a

25    Fortnite build through the review process at Apple          11:14:26

                                                                 Page 97

                               Veritext Legal Solutions
                                    866 299-5127
                                     169
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 171 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1     relative to the speed in which the same builds would

2     go through on the other platforms.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 98

                               Veritext Legal Solutions
                                    866 299-5127
                                     170
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 172 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7        Q   And if you go down further at 8- -- or sorry,

8     13:58:21, Mr. Payne says (as read):

9            "I don't have the impression that

10           our relationship is regularly                         11:34:19

11           antagonistic.    Epic has been

12           on-stage in several big Apple

13           presentations in the last couple of

14           years."

15           Do you see that?                                      11:34:27

16       A   Uh-huh, yes, I see that.

17       Q   And you -- and you understand that to mean

18    that Epic had made -- created opportunities for Epic

19    to present at Apple events, correct?

20       A   From my understanding, the company had been           11:34:41

21    invited to share games in the past on -- at

22    worldwide developer conference.        So that's where I

23    was -- this is all sort of coming from, and it -- it

24    should be better than the way it is.

25

                                                                 Page 117

                               Veritext Legal Solutions
                                    866 299-5127
                                     171
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 173 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20       Q   Hi, Mr. Malik.    We are preparing the next          11:58:14

21    exhibit in order, which will be Exhibit 507, which

22    is a deck entitled "Fortnite Mobile Adam Sussman

23    Onboarding - January 2020."

24           And it -- it -- the first page bears your

25    name and Brian Chu's name.      The document is Bates       11:58:39

                                                                Page 126

                               Veritext Legal Solutions
                                    866 299-5127
                                     172
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 174 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1     numbers EPIC_00126433 through 487.

2            So once that comes up, take the time to

3     familiarize yourself with it, but to the extent I

4     have specific questions, I will direct you to the --

5     the places that I have questions about.                     11:59:01

6

7

8

9

10         (Exhibit 507 was marked for identification             11:59:15

11          and is attached hereto.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 127

                               Veritext Legal Solutions
                                    866 299-5127
                                     173
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 175 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3        Q   Mr. Malik, have you had an opportunity to

4     review Exhibit 507?

5        A   Yes.                                                 12:02:49

6        Q   And this document is entitled "Adam Sussman

7     Onboarding - January 2020."

8            Do you recall this document?

9        A   Yes, I -- I do.

10       Q   And what is it?                                      12:03:02

11       A   This was a collection of slides that

12    leadership asked us to pull together to be shared

13    with Adam Sussman when he joined the company.

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 128

                               Veritext Legal Solutions
                                    866 299-5127
                                     174
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 176 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7

8

9             (Exhibit 508 was marked for identification

10           and is attached hereto.)                                12:31:27

11    BY MR. DOREN:

12       Q    Mr. Malik, you were presented with

13    Exhibit 508, which is a document bearing Bates

14    numbers EPIC_00385868 through 902.

15            It begins with an email from you to                    12:31:41

16    Devin Winterbottom with attachments, "Mobile

17    Business Update - March 2020," and it does indeed

18    include or is followed by a deck entitled "Mobile

19    Business Update - March 2020."

20            Can you please just take a moment to                   12:32:05

21    familiarize yourself with this document.            And as

22    with the last deck, I will point you to specific

23    areas of interest.

24       A    Okay.

25

                                                                   Page 150

                               Veritext Legal Solutions
                                    866 299-5127
                                     175
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 177 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7

8

9

10

11       Q   And have you had an opportunity to review

12    Exhibit 508?

13       A   Yes.    This looks like the mobile business --

14       Q   Let me ask, let me ask, let me ask.

15           And do you recognize this document?                  12:33:35

16       A   Yes, I recognize this document.

17       Q   And what is it?

18       A   This is the mobile business update dated

19    March 2020.

20       Q   And what was -- why was this document                12:33:46

21    created?

22       A   As far as I recall, I believe this was to be

23    presented to (technical difficulty.)

24

25

                                                                Page 151

                               Veritext Legal Solutions
                                    866 299-5127
                                     176
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 178 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3        A   I believe this presentation was put together

4     to be presented to Adam Sussman.

5        Q   And who prepared this -- this presentation?          12:34:24

6        A   All of the people on that -- on -- which was

7     the mobile team at Epic.     So you're number 5870, all

8     the people on this slide participated in putting

9     this presentation together.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 152

                               Veritext Legal Solutions
                                    866 299-5127
                                     177
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 179 of 321




                               178
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 180 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18       Q     And who was the source of that information to

19    you?

20       A     So again, like I had mentioned before,             01:52:41

21    these -- me carrying out these things was under the

22    direction of Epic leadership and the people that

23    were above me.    So Ed Zobrist, Matt Weissinger and

24    so on.

25       Q     You were just following orders?                    01:53:00

                                                                Page 176

                               Veritext Legal Solutions
                                    866 299-5127
                                     179
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 181 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1        A    Just following orders.

2

3

4

5

6

7

8

9

10

11            (Exhibit 511 was marked for identification

12           and is attached hereto.)

13    BY MR. DOREN:

14       Q    Exhibit 511 is another email string.        It

15    begins on EPIC_00431657 to 659.        And the top email     01:53:30

16    on the first page of Exhibit 511 is from

17    Adam Sussman to you, dated Friday the 24th of

18    January of 2020.

19            Can you please take a moment, please, and

20    review Exhibit 511.                                          01:53:50

21       A    Okay.

22

23

24

25

                                                                 Page 177

                               Veritext Legal Solutions
                                    866 299-5127
                                     180
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 182 of 321
           ** HIGHLY CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER **

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22       Q   Okay.    Then on January 23rd, at 1:48 p.m.,

23    you send this string -- you forward this string to

24    Adam Sussman, correct?

25       A   Yes.    I was asked to catch Adam up on all          01:58:11

                                                                Page 180

                               Veritext Legal Solutions
                                    866 299-5127
                                     181
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 183 of 321




                               182
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 184 of 321




   Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)


                  Deposition Designation of David Nikdel
                            (February 8, 2021)

                                    Time

                 Apple Inc.’s              Epic Games, Inc.’s
                 Designations                Designations

              (Yellow Highlight)            (Blue Highlight)

             8 minutes 58 seconds              10 seconds




                                    183
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 185 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1                     UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                             OAKLAND DIVISION
4
5     EPIC GAMES, INC.,
6           Plaintiff,
            Counter-defendant,
7
                   vs.                          Case No. 4:20-cv-05640
8                                                         YGR
      APPLE INC.,
9
            Defendant,
10          Counterclaimant.
      ____________________________
11
12    IN RE APPLE IPHONE                        Case No. 4:11-cv-06714
      ANTITRUST LITIGATION                                YGR
13    ____________________________
14
15
16
17
18
19
20
21
22
23
24
25    (caption cont'd)

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
                                     184
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 186 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1     DONALD R. CAMERON, et al.,
2           Plaintiffs,
3                  vs.                          Case No. 4:19-cv-03074
                                                          YGR
4     APPLE INC.,
5           Defendant.
      ____________________________
6
7
8
9      **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**
10                 ZOOM DEPOSITION OF DAVID NIKDEL
11    (Reported Remotely via Video & Web Videoconference)
12        Raleigh, North Carolina (Deponent's location)
13                       Monday, February 8, 2021
14                                  Volume I
15
16
17
18
19
20
      STENOGRAPHICALLY REPORTED BY:
21    REBECCA L. ROMANO, RPR, CSR, CCR
      California CSR No. 12546
22    Nevada CCR No. 827
      Oregon CSR No. 20-0466
23    Washington CCR No. 3491
24    JOB NO. 4435328
25    PAGES 1 - 227

                                                                 Page 2

                               Veritext Legal Solutions
                                    866 299-5127
                                     185
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 187 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16              THE COURT REPORTER:     If you could raise

17    your right hand for me, please.

18              THE DEPONENT:   (Complies.)

19              THE COURT REPORTER:     You do solemnly

20    state, under penalty of perjury, that the testimony       09:10:02

21    you are about to give in this deposition shall be

22    the truth, the whole truth and nothing but the

23    truth?

24              THE DEPONENT:   I do.

25

                                                                  Page 14

                                Veritext Legal Solutions
                                     866 299-5127
                                      186
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 188 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1

2

3

4

5

6

7

8                         EXAMINATION

9

10         Q.   Good morning, Mr. Nikdel.     Could you         09:10:25

11    state your full name for the record, please.

12         A.   David Abbas Nikdel.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 15

                               Veritext Legal Solutions
                                    866 299-5127
                                     187
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 189 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1

2

3

4

5

6

7

8

9

10

11

12

13

14         Q.      All right.   Tell me what your current

15    position is at Epic.                                        09:12:25

16         A.      My current position at Epic is as senior

17    online and game play programmer.        That means that I

18    work on the back-end services for Fortnite

19    currently.

20

21

22

23

24

25

                                                                   Page 17

                                   Veritext Legal Solutions
                                        866 299-5127
                                         188
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 190 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20         Q.   (By Ms. Yang)   Okay.   Mr. Nikdel, I           01:35:27

21    direct your attention to the document that we've

22    marked as Exhibit 161, which is Bates-numbered

23    Epic_00420862.

24         A.   Okay.

25         Q.   And this is an email from Ed Zobrist on         01:35:43

                                                                 Page 164

                                Veritext Legal Solutions
                                     866 299-5127
                                      189
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 191 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1     April 24, 2020; is that correct?                          01:35:47

2          A.     That is correct.

3          Q.     Do you remember receiving this email at

4     the time?

5          A.     Yes, I do.                                    01:35:56

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20         Q.     And what was the role that you had with       01:36:59

21    respect to Project Liberty?

22         A.     I was brought in to assess technical

23    feasibility.

24         Q.     And what do you mean by "technical

25    feasibility"?                                             01:37:16

                                                                 Page 165

                                 Veritext Legal Solutions
                                      866 299-5127
                                       190
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 192 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1          A.     Would it technically be possible to           01:37:17

2     provide Epic payments on these platforms and

3     whether or not -- and how much time it would take

4     to do so.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 166

                                 Veritext Legal Solutions
                                      866 299-5127
                                       191
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 193 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1

2

3

4

5

6

7

8

9

10

11                And so part of your role in Project

12    Liberty was to make sure that Epic would be able to

13    implement a payment mechanism that would function

14    properly?

15         A.     That's correct.     Well, specifically, we    01:39:24

16    already had a payment mechanism that functioned

17    properly.    The intention was to expose it on that

18    particular platform.

19         Q.     And another objective you had in

20    designing -- in evaluating technical feasibility of       01:39:39

21    Project Liberty was whether it could be done in a

22    way that would not be obvious to Apple?

23         A.     That was something that we had

24    investigated to see if it would make sense to put

25    effort towards as a means of contingency planning.        01:39:55

                                                                 Page 167

                                    Veritext Legal Solutions
                                         866 299-5127
                                          192
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 194 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1          Q.      And what was the result of that                 01:40:01

2     investigation?

3          A.      So the -- the end conclusion was that we

4     decided not to do anything out of the ordinary with

5     our implementations with respect to, like,                   01:40:09

6     obfuscating the code other than having it not

7     enabled at the time that we submitted.

8          Q.      What were the obfuscation tactics that

9     Epic considered?

10

11                 THE DEPONENT:   Well -- sorry.      We

12    generally looked at -- so we do encrypt some pieces

13    of -- of the build for preventing users from

14    investigating them until we're ready to go live

15    with them.     We looked at maybe doing that.           We   01:40:42

16    decided not to do that.

17                 The -- there was generally just sort of,

18    like, a question of how obvious would it be from

19    anybody who was to dump strings on the app, for

20    instance, which was a mechanism that users would             01:40:55

21    often use to look at a build.

22                 We also didn't want anybody -- Apple

23    notwithstanding, anybody, users included, to -- to

24    understand that we were thinking about doing this

25    until we decided to actually pull the trigger and            01:41:12

                                                                   Page 168

                                   Veritext Legal Solutions
                                        866 299-5127
                                         193
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 195 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1     enable it.   But I don't think that decision was          01:41:14

2     made until pretty late in the process.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 169

                                Veritext Legal Solutions
                                     866 299-5127
                                      194
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 196 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1                 And so -- so what Epic wanted to not be       01:44:44

2     obvious to Apple was the ability of Version 13.40

3     to add the interface for the web payment process?

4          A.     The -- yeah, the -- the ability to turn

5     on multiple payment processors was not enabled in         01:45:11

6     13.40.    So we did not want to be -- we did not want

7     that to be part of the evaluation.

8          Q.     And if it was part of the evaluation,

9     would Epic have expected Apple to reject that app,

10    the update?                                               01:45:27

11         A.     If we had enabled multiple payment

12    providers and then submitted it, I believe Apple

13    would have rejected it, yes.

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 172

                                 Veritext Legal Solutions
                                      866 299-5127
                                       195
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 197 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21         Q.   (By Ms. Yang)    If you could open Exhibit

22    162, which is the document bearing Bates Number

23    EPIC_04040995.    And just let me know when you are

24    there.

25         A.   Okay.

                                                                 Page 181

                                 Veritext Legal Solutions
                                      866 299-5127
                                       196
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 198 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1          Q.     All right.   Do you recognize this            02:00:19

2     document?

3          A.     Yes, I do.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 182

                                  Veritext Legal Solutions
                                       866 299-5127
                                        197
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 199 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1

2

3

4

5

6

7

8

9

10         Q.   And Epic didn't implement its payment --        02:01:51

11    it's Epic direct payment hotfix into any of the

12    consoles; is that correct?

13         A.   The -- the 13.40 build did technically

14    contain the same code for supporting multiple

15    payment providers that was submitted to the               02:02:08

16    consoles, but we haven't hotfixed on more than one

17    payment provider on any other console other than

18    Apple and Google.

19

20

21

22

23

24

25

                                                                 Page 183

                               Veritext Legal Solutions
                                    866 299-5127
                                     198
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 200 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1          Q.    Is it consistent with your understanding       02:13:18

2     that iOS is a relatively small market for Fortnite?

3          A.    I mean, the iOS is a very large market in

4     general.   Compared to the other consoles in

5     Fortnite in particular, yes, it's -- it's                 02:13:29

6     comparative small.

7          Q.    Right.     So looking at this chart, PS4,

8     that platform has almost 40 percent of all

9     projected revenue for Fortnite in 2020; is that

10    correct?                                                  02:13:43

11         A.    That's correct.

12         Q.    Compared to 5.8 percent for iOS?

13         A.    Correct.

14         Q.    And, similarly, Xbox One is 24.0 percent?

15         A.    Yes.     That's correct.                       02:13:58

16         Q.    And that's multiples higher than iOS?

17         A.    That is four times higher than iOS.

18

19

20

21

22

23

24

25

                                                                 Page 191

                                   Veritext Legal Solutions
                                        866 299-5127
                                         199
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 201 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1

2

3

4

5

6

7

8

9

10

11

12

13

14         Q.   What was Epic's expectation as to whether

15    or not iOS and Google Play players would migrate to       02:15:02

16    other platforms if Fortnite become unavailable in

17    iOS and Google Play?

18

19              THE DEPONENT:   So I think it's an

20    important distinction -- I think it's an important        02:15:17

21    distinction to look at the fact that what's

22    actually being said here is that 44 percent of

23    players already played on multiple platforms.        So

24    the expectation we had was that anyone who was

25    already on more than one platform would be able to        02:15:29

                                                                 Page 192

                                Veritext Legal Solutions
                                     866 299-5127
                                      200
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 202 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1     continue to play on the other platforms that they         02:15:32

2     already played on.   There's no statement as to

3     expectations for users to migrate.

4          Q.   (By Ms. Yang)    And that's because

5     Fortnite is a game that enables cross-play and            02:15:46

6     cross-progression; is that correct?

7          A.   If you're lucky enough to have more than

8     one device to play on, yes.

9          Q.   And it seems like 44 percent of the

10    revenue in April 2020 came from people who had more       02:15:59

11    than one device?

12         A.   44 percent of the iOS revenue came from

13    people who also had another device, yes.

14         Q.   And for those people it would have been a

15    fairly seamless experience to transfer from playing       02:16:13

16    Fortnite on iOS to transfer to play on whatever

17    other platform they had?

18

19              THE DEPONENT:    Yeah.   I think it's

20    reasonable to assume that they started playing on         02:16:23

21    one of the other platforms since -- since iOS is

22    a -- was a later release target for us.        The fact

23    that there -- it's possible to make purchases using

24    mobile is somewhat attractive to people who play

25    console primarily.   But I don't think that, for          02:16:42

                                                                 Page 193

                                 Veritext Legal Solutions
                                      866 299-5127
                                       201
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 203 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1     mobile-centric players, it would be particularly          02:16:47

2     easy for them to move over, especially given the

3     way in which you play tends to be different when

4     you're playing mobile.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 194

                               Veritext Legal Solutions
                                    866 299-5127
                                     202
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 204 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1          Q.     Was the Project Liberty team given            02:35:13

2     specific instructions not to reveal Epic direct

3     payment plans to Apple before it launched?

4          A.     Our general instructions for -- for all

5     of Fortnite are not to talk about anything until          02:35:25

6     it's launched outside of the company.       That's just

7     general policy.

8          Q.     Were there any specific instructions

9     given about sensitivity of Project Liberty in

10    particular?                                               02:35:45

11         A.     There were -- it was on a need-to-know

12    basis.    That's true.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 208

                                 Veritext Legal Solutions
                                      866 299-5127
                                       203
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 205 of 321
               HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER

1               MS. YANG:    All right.    If you could turn    02:36:50

2     to the document that we've marked as Exhibit 164 --

3               (Exhibit 0164 was marked for

4     identification by the court reporter and is

5     attached hereto.)                                         02:36:58

6               MS. YANG:    -- which is Bates Number

7     EPIC_00181306.

8

9

10

11

12

13

14

15         Q.   (By Ms. Yang)    Okay.    Do you recognize      02:37:32

16    this document?

17         A.   Let's see.

18              Yes, I believe I recall this one.

19

20

21

22

23

24

25

                                                                 Page 209

                                 Veritext Legal Solutions
                                      866 299-5127
                                       204
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 206 of 321




   Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)


              Deposition Designation of Nicholas Penwarden
                           (January 26, 2021)

                                     Time

                 Apple Inc.’s               Epic Games, Inc.’s
                 Designations                 Designations

              (Yellow Highlight)             (Blue Highlight)

             27 minutes 18 seconds          3 minutes 13 seconds




                                     205
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 207 of 321


1                     UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                             OAKLAND DIVISION
4
5     EPIC GAMES, INC.,
6           Plaintiff,
            Counter-defendant,
7
                   vs.                          Case No. 4:20-cv-05640
8                                                         YGR
      APPLE INC.,
9
            Defendant,
10          Counterclaimant.
      ____________________________
11
12    IN RE APPLE IPHONE                        Case No. 4:11-cv-06714
      ANTITRUST LITIGATION                                YGR
13    ____________________________
14
15
16
17
18
19
20
21
22
23
24
25    (caption cont'd)

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
                                     206
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 208 of 321


1     DONALD R. CAMERON, et al.,
2           Plaintiffs,
3                  vs.                          Case No. 4:19-cv-03074
                                                          YGR
4     APPLE INC.,
5           Defendant.
      ____________________________
6
7
8
9
10
11
12    ZOOM DEPOSITION OF NICHOLAS PENWARDEN & EPIC GAMES,
13            INC'S 30(b)(6) CORPORATE REPRESENTATIVE
14    (Reported Remotely via Video & Web Videoconference)
15     Chapel Hill, North Carolina (Deponent's location)
16                       Tuesday, January 26, 2021
17                                  Volume I
18
19
20
      STENOGRAPHICALLY REPORTED BY:
21    REBECCA L. ROMANO, RPR, CSR, CCR
      California CSR No. 12546
22    Nevada CCR No. 827
      Oregon CSR No. 20-0466
23    Washington CCR No. 3491
24    JOB NO. 4430767
25    PAGES 1 - 248

                                                                 Page 2

                               Veritext Legal Solutions
                                    866 299-5127
                                     207
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 209 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16              THE COURT REPORTER:     You do solemnly

17    state under penalty of perjury that the testimony

18    you are about to give in this deposition shall be

19    the truth, the whole truth, and nothing but the

20    truth?                                                    09:13:38

21              THE DEPONENT:   I do.

22

23

24

25

                                                                  Page 17

                                Veritext Legal Solutions
                                     866 299-5127
                                      208
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 210 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14         Q.    And when did you start your job at

15    Epic Games?                                               09:16:16

16         A.    I started in 2011, April -- April 2011, I

17    believe.

18

19

20

21

22

23

24

25

                                                                  Page 20

                                Veritext Legal Solutions
                                     866 299-5127
                                      209
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 211 of 321


1

2

3

4          Q.   And what are your current

5     responsibilities as the vice president of                 09:16:59

6     engineering?

7          A.   I am responsible for the engineering team

8     that -- that create Unreal Engine.    I'm responsible

9     for the engineering team that work on Fortnite.

10    And then, more generally, I'm responsible for the         09:17:15

11    sort of engineering processes and practices that we

12    have at Epic on those teams.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 21

                               Veritext Legal Solutions
                                    866 299-5127
                                     210
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 212 of 321


1               And do you know how the -- how Epic             09:31:54

2     monetizes the Unreal Engine?

3          A.   I do.

4               After the first million dollars of gross

5     revenue, licensees who use the engine are -- or pay       09:32:05

6     5 percent of their revenue as a royalty to Epic.

7          Q.   And is that -- is that in perpetuity?

8          A.   As far as I'm aware, yes.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 30

                               Veritext Legal Solutions
                                    866 299-5127
                                     211
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 213 of 321


1

2

3

4

5

6

7

8          Q.     Sure.   I'm speaking colloquially, but the

9     point that I'm getting at is Unreal Engine is a

10    business?                                                    09:37:40

11         A.     That's right.   Unreal Engine is a

12    business.

13         Q.     And in order to continue to provide that

14    service, Epic seeks to make a profit on Unreal

15    Engine through the monetization model that we                09:37:53

16    discussed earlier?

17

18

19                THE DEPONENT:   Similar answer.      I believe

20    that Epic does seek to make a profit.        But, again,     09:38:02

21    how much profit we receive from Unreal Engine

22    versus other products, I don't know.

23

24

25

                                                                    Page 34

                                  Veritext Legal Solutions
                                       866 299-5127
                                        212
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 214 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16         Q.     Okay.   And can you describe for me a

17    little bit the cross-platform capabilities in

18    Fortnite?

19         A.     Sure.   Fortnite is -- so Fortnite,

20    utilizing the Unreal Engine, we create -- we've           09:43:08

21    basically created a single game where the same game

22    logic runs on each of the consoles that we support:

23    PC, Mac, the mobile platforms that we support.

24                And by utilizing the tools in Unreal

25    Engine, artists are able to author the content once       09:43:34

                                                                  Page 37

                                  Veritext Legal Solutions
                                       866 299-5127
                                        213
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 215 of 321


1     and then the engine handles a lot of the                    09:43:37

2     platform-specific differences related to, for

3     instance, graphics techniques or how to play audio

4     on individual devices.

5

6

7

8

9

10

11

12

13

14              For all of the platforms on which

15    Fortnite is available, are there differences                09:44:22

16    between the user experience on each of those

17    different platforms between consoles, mobile,

18    tablets, and whatnot?

19         A.   In terms of the game play experience

20    itself, we do our best to -- it's -- let me                 09:44:35

21    rephrase that.

22              It's fundamentally the same game.         So it

23    is the same game mechanics.   Players on different

24    platforms can participate in the same game at the

25    same time all playing by the same rules.      The           09:44:49

                                                                   Page 38

                               Veritext Legal Solutions
                                    866 299-5127
                                     214
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 216 of 321


1     differences are primarily visual or related to            09:44:55

2     input.

3                  So some players will use a keyboard and

4     mouse; some players, a controller; some players, a

5     touchscreen interface, of course, particularly on         09:45:06

6     mobile devices.     And, again, in terms of the visual

7     quality, depending on the performance

8     characteristics of the hardware, some platforms

9     will use lower polygon models or lower resolution

10    textures or different rendering techniques that are       09:45:29

11    more apt for the particular platform.

12

13

14

15

16

17

18         Q.      And what about -- are all of the same

19    features in the games in terms of purchases, skins,

20    dances, and whatnot the same across all of the            09:46:01

21    platforms?

22         A.      I believe that they are.

23         Q.      And so if somebody has Fortnite on a

24    PlayStation 4 and they log in and -- to -- to

25    access the app on their iPhone, they have access to       09:46:16

                                                                  Page 39

                                  Veritext Legal Solutions
                                       866 299-5127
                                        215
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 217 of 321


1     the same -- the same content that they have               09:46:20

2     purchased, for example?

3          A.   I believe that you have access to all the

4     same content across -- all the content that you own

5     across platforms.                                         09:46:33

6          Q.   And is it also true for -- you will have

7     to forgive my ignorance here, but I don't know if

8     there are levels in Fortnite or if there's some way

9     of tracking your progress on the game.      Is that

10    maintained across the different platforms?                09:46:46

11         A.   Yes.   We call it cross-progression, but

12    your progression through the game is -- is

13    maintained across platforms.

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 40

                                Veritext Legal Solutions
                                     866 299-5127
                                      216
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 218 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15              And we don't need to get into the               09:55:13

16    details, but essentially Epic enters into certain

17    license agreements with Apple for the ability to

18    use Apple's proprietary software; is that right?

19         A.   Yes, I believe that to be true.

20         Q.   And without entering into those license         09:55:28

21    agreements with Apple, Epic would have no right to

22    use any of that proprietary software; is that

23    right?

24

25              THE DEPONENT:   I expect that is true.          09:55:39

                                                                  Page 46

                                Veritext Legal Solutions
                                     866 299-5127
                                      217
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 219 of 321


1

2

3

4

5

6

7

8                It looks like we have Exhibit 18 up.

9                And for the record, I'll note that we

10    have marked as Defendant's Exhibit 18 a document          10:12:22

11    Bates-stamped EPIC_01920438.

12               And feel free to take a moment to look at

13    this, Mr. Penwarden.    But, when you finish, can you

14    let me know if you recognize this document?

15          A.   Yes.   I see the document and recognize        10:13:09

16    it.

17

18

19

20

21

22

23

24

25

                                                                  Page 57

                                 Veritext Legal Solutions
                                      866 299-5127
                                       218
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 220 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14         Q.   Okay.   So the third paragraph down in

15    that email, it says, "Nick had mentioned to me some       10:14:17

16    of your positive experiences regarding the Fortnite

17    development effort and the role Metal and our iOS

18    GPU HW/SW played in that effort and, in general and

19    in particular, in comparison to your experience

20    with other platforms."                                    10:14:37

21              Did I read that correctly?

22         A.   You did.

23

24

25

                                                                  Page 58

                                Veritext Legal Solutions
                                     866 299-5127
                                      219
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 221 of 321


1

2

3

4

5

6

7

8

9          Q.   (By Ms. Yang)    Sure.   But just focusing

10    on the iPhone iOS platform right now, the --              10:18:41

11    comparing Apple's Metal API to the Android OpenGL

12    API, Epic had a positive experience in terms of

13    developing Fortnite for iOS compared to Android;

14    is that correct?

15

16

17              THE DEPONENT:    We had a -- we had a much

18    more positive experience developing Fortnite on --

19    on iOS using Metal.    But I -- I guess I want to

20    also clarify that I'm talking about the entire            10:19:20

21    graphics stack here.    So it's not specifically

22    Metal versus OpenGL; it is -- it's Metal, it's the

23    graphics driver, and the -- the hardware itself.

24              Again, it gets back to the breadth of

25    hardware on Android versus the smaller sample set         10:19:37

                                                                  Page 61

                                 Veritext Legal Solutions
                                      866 299-5127
                                       220
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 222 of 321


1     on Apple.                                                      10:19:41

2             Q.      (By Ms. Yang)   Sure.

3                     But you would agree that Metal -- Apple's

4     proprietary Metal software was part of the reason

5     why the development experience on the iOS                      10:19:50

6     platform was better in this case than for

7     developing for Android?

8

9                     THE DEPONENT:   To be honest, I'm not

10    sure.        I think the -- specifically to your question      10:20:08

11    that Metal is -- I take your question to be asking

12    whether Metal was the reason or the predominant

13    reason or a significant factor.           I'm not sure.

14    OpenGL could also perform similarly well or be made

15    to perform similarly well, I believe.                          10:20:34

16                    However, I would also say that getting

17    Fortnite running on iOS using Metal was a very

18    positive experience and, again, easier than the

19    experience we had on Android platforms.

20            Q.      (By Ms. Yang)   All right.     And we can      10:20:59

21    actually, then, look at the top of the page here in

22    the email from Mr. Sweeney responding.            At the top

23    of the page, he says, "Yes, we'd be happy to share

24    some quotes on Metal, which had been a dream to

25    work with compared to other things.            And we're       10:21:11

                                                                      Page 62

                                      Veritext Legal Solutions
                                           866 299-5127
                                            221
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 223 of 321


1     happy to either share or support Apple in sharing         10:21:14

2     any technical details about Fortnite performance,

3     optimization, and feature usage on iOS and Mac."

4               Do you see that?

5          A.   I do.                                           10:21:27

6          Q.   Do you agree with Mr. Sweeney that Metal

7     had been a dream to work with compared to other

8     things?

9          A.   I would refer to my previous testimony.

10    But, again, I agree that working -- I would agree         10:21:41

11    with working with Metal has been a dream -- or, in

12    this case, was a dream compared with working with

13    OpenGL on Android.

14

15

16

17

18

19

20

21              MS. YANG:   And for the record, I'll note

22    that we have marked as Defendant's Exhibit 19 a

23    document Bates-labeled EPIC_000011599.

24

25

                                                                  Page 63

                                Veritext Legal Solutions
                                     866 299-5127
                                      222
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 224 of 321


1     But my first question will just be the same thing.        10:22:35

2               Do you recognize the document?

3          A.   Yes, I recognize the document.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 64

                               Veritext Legal Solutions
                                    866 299-5127
                                     223
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 225 of 321


1

2          Q.     Okay.   And then the next part of that

3     email says, "Here is a starting point:        The

4     performance and features of Metal allowed us to

5     bring the full Fortnite Battle Royale experience          10:25:17

6     to iOS quickly and at higher quality than is

7     possible with OpenGL."

8                 Did I read that correctly?

9          A.     You did.

10         Q.     And is that a sentence that you wrote in      10:25:29

11    this email?

12         A.     I believe it is, yes.

13         Q.     And do you still agree with that sentence

14    today?

15         A.     I do, with the same context that I gave       10:25:39

16    above.    Actually, I think the -- the line above

17    that states it pretty well that the performance

18    gain over OpenGL, I later qualify that as Android

19    was the -- was, I say here, "the number one

20    differentiator that allowed us to get Battle Royale       10:26:01

21    running on iOS faster than on Android."

22

23

24

25

                                                                  Page 66

                                  Veritext Legal Solutions
                                       866 299-5127
                                        224
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 226 of 321


1

2

3

4

5

6

7

8

9             Q.      And it says, "We have been making use of

10    Metal on iOS to great effect since its release in           10:26:42

11    2014.        A fast, agile, feature-rich API like Metal

12    is exactly what we need to bring a game designed

13    for modern consoles and desktops to the

14    battery-powered iPhone and iPad."

15                    Do you see that?                            10:27:00

16            A.      I do.

17            Q.      And what does it mean when -- first of

18    all, do you agree with that statement?

19            A.      I broadly agree with the statement the --

20    yeah, I broadly agree with the statement.                   10:27:39

21            Q.      And what does it mean when the statement

22    is -- when -- when -- "a fast, agile, feature-rich

23    API like Metal," what does that phrase mean in the

24    context of software development?

25            A.      In the context of software development,     10:28:04

                                                                   Page 67

                                     Veritext Legal Solutions
                                          866 299-5127
                                           225
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 227 of 321


1     "fast" here is referring to performance, "agile" is        10:28:06

2     referring to changing of features -- so addition of

3     new functionality -- and "feature-rich" is the

4     extent of features supported by the API.

5             Q.     And according to this statement, these      10:28:32

6     are all characteristics that Apple's Metal software

7     has?

8             A.     Yes.   I think that's right.

9             Q.     And why is that useful -- why are --

10    those features in the Metal API, why are those             10:28:46

11    useful to help bring a game designed for consoles

12    and desktops to a mobile device like an iPhone or

13    iPad?

14            A.     In the context of Metal, one of the

15    goals, as I understand it, that the engineering            10:29:03

16    team had was to reduce the CPU cost at the driver

17    level.       So reducing CPU cost gets back to the

18    performance differences that I was referring to

19    earlier.       In addition, reducing CPU costs reduces

20    battery consumption, which -- which gets to the            10:29:28

21    part of battery-powered iPhone and iPad.

22            Q.     And so having a fast, agile, feature-rich

23    API like Metal will actually improve the

24    performance of apps on battery-powered devices; is

25    that right?                                                10:29:47

                                                                  Page 68

                                     Veritext Legal Solutions
                                          866 299-5127
                                           226
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 228 of 321


1

2

3

4               THE DEPONENT:   I think, again, it -- it

5     allows for applications to perform better and use         10:29:56

6     less power consumption than they otherwise would on

7     Apple's platforms.

8          Q.   (By Ms. Yang)   And then the next sentence

9     of this statement says, "As a developer, it blows

10    OpenGL in every way."                                     10:30:11

11              Do you agree with that?

12         A.   I do.   I would quality it as, clearly,

13    the OpenGL implementations that were available to

14    us at the time on iOS and on Android.

15         Q.   And then finally the last sentence says         10:30:33

16    that -- of that first paragraph says, "We were able

17    to get Fortnite ship-ready on iOS in a handful of

18    months as we weren't hindered by graphics."

19              Do you see that?

20         A.   I do.                                           10:30:46

21         Q.   And how was Metal able to speed up the

22    process of getting Fortnite ship-ready on iOS?

23         A.   In this case, it was primarily related to

24    performance.   So, again, the performance of the

25    graphics stack on -- on iOS was such that we              10:31:04

                                                                  Page 69

                                Veritext Legal Solutions
                                     866 299-5127
                                      227
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 229 of 321


1     didn't have to spend as much time optimizing for              10:31:09

2     iOS to get it ready for ship.

3          Q.   So, as a result, Epic was label to launch

4     Fortnite on iOS faster?

5          A.   Yes, we were able to launch Fortnite on             10:31:27

6     iOS than we would have been able to had -- had --

7     iOS's graphics stack had the same performance

8     characteristics that it did prior to Metal.          That's

9     an accurate statement.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                     Page 70

                                Veritext Legal Solutions
                                     866 299-5127
                                      228
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 230 of 321


1

2

3

4               Does Epic compensate Apple or pay Apple

5     for any of the engineering know-how for Apple's           11:03:14

6     contributions to the collaboration?

7          A.   To my knowledge, no, we do not pay Apple

8     money for -- for the collaboration -- or for

9     participating in the collaboration.     I mean, the

10    nature of the collaboration is we both believe it's       11:03:38

11    mutually beneficial to participate.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 84

                               Veritext Legal Solutions
                                    866 299-5127
                                     229
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 231 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14         Q.   Okay.    And the next sentence says, "Epic

15    and Apple held weekly conference calls to discuss         11:17:13

16    existing engineering issues as well as anticipated

17    issues with Apple's prerelease software (e.g., beta

18    OS and/or Xcode) that was made available to Epic

19    through the Apple Developer Program."

20              Do you see that?                                11:17:30

21         A.   Yes, I see that.

22         Q.   Is that consistent with your experience

23    that Epic and Apple would have weekly conference

24    calls on engineering issues?

25         A.   Yes.    I recall we had weekly conference       11:17:44

                                                                  Page 93

                                 Veritext Legal Solutions
                                      866 299-5127
                                       230
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 232 of 321


1     calls set up between our engineering team and the           11:17:47

2     GPU software team at Apple.

3          Q.    Did you participate in those weekly

4     conference calls?

5          A.    I used to participate in them.        I don't    11:17:57

6     recall specifically what years or time frame, but

7     from time to time.

8          Q.    Sure.    But some engineering team at Epic

9     has weekly conference calls with an engineering

10    team at Apple; is that right?                               11:18:14

11         A.    Yes, that's my understanding.

12         Q.    Okay.    About how many Apple engineers

13    would participate in those calls?

14         A.    I don't recall an exact number.        I would

15    say on the order of two to four in most cases.              11:18:34

16         Q.    And how long would those calls last?

17         A.    I'm not sure.    I would say most of the

18    calls would take somewhere between 30 minutes and

19    an hour.   I'm trying to remember as well -- I

20    believe on the Epic side, we would typically have           11:18:58

21    anywhere between three and six engineers

22    participate in those conference calls.

23         Q.    All right.    The next sentence of the

24    response says, "These calls covered the following

25    Fortnite-related topics:     discovery and                  11:19:11

                                                                   Page 94

                                  Veritext Legal Solutions
                                       866 299-5127
                                        231
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 233 of 321


1     resolution of the graphic driver bugs in iOS and               11:19:14

2     macOS; memory usage and bugs affecting Epic's

3     ability to implement and support iOS and macOS

4     features; investigation into rendering issues in

5     Fortnite caused by Apple's Metal software; and                 11:19:28

6     Epic's testing and providing feedback on Apple

7     developer tools."

8                  Do you see that?

9          A.      I do.

10         Q.      And is that accurate to the best of your          11:19:37

11    knowledge?

12

13                 THE DEPONENT:   I believe that is -- that

14    is an accurate statement.       During the -- during our

15    development of Fortnite Unreal Engine on Apple                 11:19:56

16    platforms, we frequently find driver bugs that

17    cause either graphics glitches or instability in

18    our products.

19                 Sorry.   The -- the instability noted is

20    most often in the drivers for macOS or iOS.             They   11:20:15

21    manifest as bugs in Fortnite or in Unreal Engine.

22    So we use these conference calls as a way to raise

23    these issues with the engineering team at Apple so

24    that they can go and investigate the issues

25    themselves and hopefully fix the -- the issues                 11:20:34

                                                                      Page 95

                                   Veritext Legal Solutions
                                        866 299-5127
                                         232
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 234 of 321


1     in -- in Metal or in -- in drivers so that when --        11:20:38

2     so that in the next release of either iOS or

3     macOS, as it were, those bugs are not present.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 96

                               Veritext Legal Solutions
                                    866 299-5127
                                     233
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 235 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20              What is your understanding of how Epic          11:26:11

21    pays Apple for any services or tools provided by

22    Apple to -- for Epic to create, develop, or

23    maintain iOS Fortnite?

24         A.   My understanding with respect to the

25    developer tools and SDKs is that, like most               11:26:31

                                                                  Page 99

                               Veritext Legal Solutions
                                    866 299-5127
                                     234
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 236 of 321


1     platforms, Apple provides those SDKs and tools for        11:26:37

2     a nominal fee, similar to -- to other platforms in

3     order to encourage -- I expect in order to

4     encourage developers to create software for the

5     platforms.                                                11:26:54

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 100

                               Veritext Legal Solutions
                                    866 299-5127
                                     235
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 237 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16         Q.   (By Ms. Yang)   And for the record we've

17    marked as Exhibit 23 a document that begins with

18    Bates Number EPIC_00578585.

19              And I'll ask you, Mr. Penwarden, to take

20    a look at this and let me know if you recognize           11:44:46

21    this document.

22         A.   Okay.   I recognize the document.

23         Q.   All right.   And this is an email exchange

24    between a few people at Epic Games, including

25    yourself, from around November 2017; is that right?       11:45:39

                                                                 Page 110

                                Veritext Legal Solutions
                                     866 299-5127
                                      236
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 238 of 321


1          A.   That's right.                                   11:45:44

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 111

                                Veritext Legal Solutions
                                     866 299-5127
                                      237
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 239 of 321


1

2

3

4

5

6

7

8

9

10              MS. YANG:   And, for the record, we've          11:54:34

11    marked as Defense Exhibit 24 a document that has

12    been Bates-stamped EPIC_00433495.

13         Q.   (By Ms. Yang)   And after you've had a

14    chance to take a look at it, can you let me know if

15    you recognize this document.                              11:54:49

16         A.   Okay.   I recognize the document.

17

18

19

20

21

22

23

24

25

                                                                 Page 116

                                Veritext Legal Solutions
                                     866 299-5127
                                      238
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 240 of 321


1

2

3

4             Q.      Was that a frequent type of communication

5     that Epic would have with Apple in terms of Apple           11:57:38

6     previewing new features that it was working on?

7             A.      That would happen time -- from time to

8     time.        I'm trying to -- I'm struggling with the

9     word "frequent" that you used.

10                    We would, from to time to time, be          11:57:57

11    informed by Apple of new functionality coming on

12    Apple's platforms.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 118

                                     Veritext Legal Solutions
                                          866 299-5127
                                           239
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 241 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18    Bates Number 495.   And there's an email sent from

19    Robert Partington on May 12, 2020, at 2:37 p.m.

20              Do you see that?                                12:01:23

21         A.   I do.

22         Q.   And the first paragraph says, "Checking

23    in to see how things are going with ARKit 3.5 and

24    if there are any use cases that emerged for the

25    LiDAR scanner in enterprise or virtual sets."             12:01:34

                                                                 Page 120

                                Veritext Legal Solutions
                                     866 299-5127
                                      240
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 242 of 321


1                  Do you see that?                             12:01:40

2          A.      I see that, yes.

3          Q.      Can you explain what the context for that

4     discussion is?

5          A.      My understanding is that Rob is asking       12:01:46

6     whether or not we have customers with a use case

7     for the LiDAR scanner that Apple would be able to

8     highlight to other developers at Worldwide

9     Developer Conference, presumably for the purpose of

10    showing off the features and work that they've            12:02:10

11    developed.

12         Q.      And then the next sentence says, "We are

13    ramping up for virtual WWDC, and I want to get UE

14    in the best position for any opportunities that

15    start to pop up."                                         12:02:27

16                 Do you see that?

17         A.      I do.

18         Q.      And just to be clear, WWDC is referring

19    to Apple's Worldwide Developer Conference; is that

20    correct?                                                  12:02:37

21         A.      I believe that's so.

22         Q.      And then UE in that context is referring

23    to the Unreal Engine?

24         A.      I understand that to be the case, yes.

25         Q.      What types of opportunities would pop up     12:02:48

                                                                 Page 121

                                  Veritext Legal Solutions
                                       866 299-5127
                                        241
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 243 of 321


1     for the Unreal Engine at the Worldwide Developer          12:02:51

2     Conference?

3          A.   I'm not sure I -- I entirely agree with

4     the premise of the question.      The -- I think the --

5     my understanding is the opportunities that Rob is         12:03:17

6     referring to would be opportunities to show

7     features and functionality at Worldwide Developer

8     Conference that use the Apple SDK in question

9     here -- or in this case, the -- the hardware, the

10    LiDAR scanner on the iPad.                                12:03:43

11         Q.   Well, specifically, I'm asking about the

12    Unreal Engine.   He says, "I want to get Unreal

13    Engine in the best position for any opportunities

14    that start to pop up."

15              Is that correct?     That's what it says?       12:03:53

16         A.   That is what Robert's email says, yes.

17         Q.   Yup.

18              So Unreal Engine, as we discussed

19    earlier, is a product that Epic makes available to

20    third-party developers; is that correct?                  12:04:10

21         A.   That's correct.

22         Q.   Were there ever any instances in which

23    Unreal Engine or other Epic products were, for

24    example, featured at Apple's Worldwide Developer

25    Conferences?                                              12:04:23

                                                                 Page 122

                                  Veritext Legal Solutions
                                       866 299-5127
                                        242
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 244 of 321


1          A.   In the past we have participated in             12:04:27

2     Apple's Worldwide Developer Conference and shown

3     technical demonstrations that were developed using

4     Unreal Engine.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 123

                               Veritext Legal Solutions
                                    866 299-5127
                                     243
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 245 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21         Q.   (By Ms. Yang)   Okay.   And what are the

22    benefits to Epic of allowing cross-platform play in

23    Fortnite, for example?

24         A.   I will speak primarily to the -- to the

25    engine and technology side of things as the games         01:03:45

                                                                 Page 135

                                Veritext Legal Solutions
                                     866 299-5127
                                      244
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 246 of 321


1     and business side of things, again, is not really         01:03:49

2     my role at Epic.

3                 But on the technology side one of the

4     benefits is that it -- it aids us in proving out

5     the technology of Unreal Engine, again running the        01:04:03

6     same content -- or substantially similar content

7     and same game across multiple platforms.

8           Q.    And so Epic can develop the game once,

9     and then it can be used in a variety of different

10    platforms; is that correct?     With some adjustments     01:04:23

11    with each platform, I understand.

12          A.    There's some additional work and

13    engineering that goes into each -- each platform

14    that we support, but we substantively support the

15    same game across -- across multiple platforms.            01:04:38

16          Q.    And then end users have the choice of

17    which platform or platforms that they would like to

18    choose to be able to play Epic -- Epic games like

19    Fortnite; is that correct?

20          A.    Yeah.   Players are allowed to choose         01:04:56

21    which -- which platforms they want to play Fortnite

22    on.

23          Q.    Including some players -- players have

24    the option to choose more than one platform to play

25    Fortnite?                                                 01:05:08

                                                                 Page 136

                                  Veritext Legal Solutions
                                       866 299-5127
                                        245
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 247 of 321


1          A.      That's right.   Players may play Fortnite    01:05:09

2     on several different platforms.

3          Q.      And that includes different platforms in

4     terms of you can have the option of playing on a

5     console versus playing on a mobile versus playing         01:05:19

6     on tablet?

7          A.      Yes.   A Fortnite player can choose to

8     play on their phone in the morning and on a console

9     in the evening if that's what they so choose.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 137

                                   Veritext Legal Solutions
                                        866 299-5127
                                         246
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 248 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14              MS. YANG:   All right.      For the record,

15    this is Defense Exhibit 29, which is the document         01:44:59

16    Bates-stamped EPIC_00033947.

17         Q.   (By Ms. Yang)     And once you've had a

18    chance to take a look, if you could confirm whether

19    you recognize this document.

20         A.   I see the email, and I have skimmed             01:46:49

21    through it.

22         Q.   Okay.   So this is another email between a

23    lot of people at Epic around August of 2018; is

24    that correct?

25         A.   That's correct.                                 01:47:00

                                                                 Page 161

                                  Veritext Legal Solutions
                                       866 299-5127
                                        247
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 249 of 321


1          Q.   So looking at the second page of the --         01:47:04

2     the second page of the email, the page that ends

3     with Bates Number 948, in the middle of the page

4     there's an email from Arjan Brussee on August 8th,

5     2018, at 4:59 p.m.                                        01:47:15

6               Do you see that?

7          A.   I do.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 162

                               Veritext Legal Solutions
                                    866 299-5127
                                     248
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 250 of 321


1

2          Q.   When was Metal first released?

3          A.   I believe it was June 2014 when the first

4     version of Metal was released.

5

6

7

8

9

10         Q.   (By Mr. Even)   At the time was Metal a         04:42:18

11    developers' dream come true?

12         A.   No.

13                                              .

14         Q.   (By Mr. Even)   Back in 2014, did Apple

15    reach out to Epic and ask to collaborate on Metal?        04:42:30

16         A.   Apple approached Epic in early 2014 to --

17    to disclose that they were working on Metal and to

18    get our feedback on the API and what they were

19    doing and to help get -- or to get Unreal Engine

20    running on Metal so that they could understand how        04:42:57

21    the API works and performs with a -- with a AAA

22    console-style graphics workload.

23         Q.   What, if anything, has Epic done from

24    2014 through 2018 that contributed to Metal

25    becoming such a good platform by 2018?                    04:43:23

                                                                 Page 243

                                Veritext Legal Solutions
                                     866 299-5127
                                      249
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 251 of 321


1

2

3               THE DEPONENT:   Throughout the years

4     between -- from 2014 to 2018, Epic and Apple

5     collaborated to -- so on our side, we continued to        04:43:41

6     invest time and -- and engineering into supporting

7     new features on Metal to -- to improving and

8     optimizing the engine on Metal and investigating

9     bugs that we found that were unique to Metal that

10    were typically in the driver or in the                    04:44:05

11    implementation of Metal, and then working with

12    Apple to be able to provide the GPU software team

13    with repro cases and information about -- about

14    those issues so that they could fix those issues in

15    Metal.                                                    04:44:28

16

17

18

19

20

21

22

23

24

25

                                                                 Page 244

                                Veritext Legal Solutions
                                     866 299-5127
                                      250
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 252 of 321




   Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)


                   Deposition Designation of Mark Rein
                           (February 10, 2021)

                                     Time

                 Apple Inc.’s               Epic Games, Inc.’s
                 Designations                 Designations

              (Yellow Highlight)             (Blue Highlight)

             14 minutes 53 seconds              19 seconds




                                     251
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 253 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1                     UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                             OAKLAND DIVISION
4
5     EPIC GAMES, INC.,
6           Plaintiff,
            Counter-defendant,
7
                   vs.                          Case No. 4:20-cv-05640
8                                                         YGR
      APPLE INC.,
9
            Defendant,
10          Counterclaimant.
      ____________________________
11
12    IN RE APPLE IPHONE                        Case No. 4:11-cv-06714
      ANTITRUST LITIGATION                                YGR
13    ____________________________
14
15
16
17
18
19
20
21
22
23
24
25    (caption cont'd)

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
                                     252
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 254 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1     DONALD R. CAMERON, et al.,
2           Plaintiffs,
3                  vs.                          Case No. 4:19-cv-03074
                                                          YGR
4     APPLE INC.,
5           Defendant.
      ____________________________
6
7
8
9
10
11     **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**
12                  ZOOM DEPOSITION OF MARK REIN
13    (Reported Remotely via Video & Web Videoconference)
14              Ocala, Florida Deponent's location)
15                    Wednesday, February 10, 2021
16                                  Volume I
17
18
19
20
      STENOGRAPHICALLY REPORTED BY:
21    REBECCA L. ROMANO, RPR, CSR, CCR
      California CSR No. 12546
22    Nevada CCR No. 827
      Oregon CSR No. 20-0466
23    Washington CCR No. 3491
24    JOB NO. 4453817
25    PAGES 1 - 161

                                                                 Page 2

                               Veritext Legal Solutions
                                    866 299-5127
                                     253
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 255 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20         Q.   When did you join Epic Games, sir?              09:15:46

21         A.   Around early 1992.

22

23

24

25         Q.   And you've been with the company ever           09:16:04

                                                                  Page 19

                               Veritext Legal Solutions
                                    866 299-5127
                                     254
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 256 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1     since?                                                    09:16:06

2          A.   Yes.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 20

                               Veritext Legal Solutions
                                    866 299-5127
                                     255
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 257 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23         Q.   And are the things that you are involved

24    in today still in the arena of sales and marketing

25    and sales and marketing strategy?                         09:18:55

                                                                  Page 21

                               Veritext Legal Solutions
                                    866 299-5127
                                     256
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 258 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1          A.   Typically, yes.                                 09:18:57

2

3

4

5

6

7

8               And do you currently sit on the board of

9     directors for Epic?

10         A.   Yes.                                            09:19:21

11         Q.   And how long have you been on the board?

12         A.   Since we created the board.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 22

                                  Veritext Legal Solutions
                                       866 299-5127
                                        257
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 259 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6               And in the course of your

7     responsibilities or your job function, have you had

8     dealings with Apple?

9          A.   Yes.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 24

                               Veritext Legal Solutions
                                    866 299-5127
                                     258
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 260 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22         Q.   Well, while Fortnite was on the

23    App Store, did Apple offer marketing and

24    promotional support for it?

25         A.   Yes.                                            09:51:51

                                                                  Page 48

                               Veritext Legal Solutions
                                    866 299-5127
                                     259
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 261 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1           Q.   Okay.    And what sort of marketing and        09:51:51

2     promotional support did Apple provide?

3           A.   Apple would feature your app occasionally

4     when you had something important going on.

5           Q.   You mean --                                    09:52:08

6           A.   Sorry.    Apple would feature Fortnite

7     occasionally when we had something important going

8     on.

9           Q.   And what does that mean in the context of

10    an App Store to feature it?                               09:52:15

11          A.   It means they would give it a prominent

12    placement on one of the pages of the App Store.

13

14

15

16          Q.   What other sorts of promotion and

17    marketing did Apple provide for Fortnite?

18          A.   One time they put us up on stage and they

19    demonstrated Fortnite at one of their -- I can't

20    remember if it was a developer conference or a            09:52:54

21    product launch.

22

23

24

25

                                                                  Page 49

                                  Veritext Legal Solutions
                                       866 299-5127
                                        260
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 262 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7             Q.   Did Apple and Epic collaborate

8     effectively on the marketing and promotional

9     efforts that you do recall?

10            A.   I think so.                                  09:53:43

11            Q.   And did the marketing and promotion

12    provided by Apple benefit Epic?

13            A.   I -- I think it did.

14            Q.   How?

15            A.   Through more people being aware of the       09:54:00

16    game.

17            Q.   No matter which platform they ultimately

18    played it on?

19            A.   Well, the marketing would have been

20    targeted at iOS users.                                    09:54:14

21            Q.   One of the significant elements of

22    Fortnite is cross-platform play, correct?

23            A.   Yes.

24

25

                                                                  Page 50

                                  Veritext Legal Solutions
                                       866 299-5127
                                        261
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 263 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23              (Exhibit 188 was marked for

24    identification by the court reporter and is

25    attached hereto.)                                         09:56:03

                                                                  Page 51

                               Veritext Legal Solutions
                                    866 299-5127
                                     262
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 264 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1          Q.     (By Mr. Doren)    Mr. Rein, while you         09:56:08

2     review that, I will describe for the record that

3     this Exhibit 188 is a two-page document which

4     contains an email string, and the first page of the

5     exhibit is EPIC_00010165.                                 09:56:18

6                 Please take a moment and review that

7     document.

8                 THE DEPONENT:    Yup.   I've reviewed it.

9          Q.     (By Mr. Doren)    Thank you very much, sir.

10                First of all, do you recognize this as an     09:57:02

11    email chain in which you participated including

12    various Epic colleagues on January -- from

13    January 17th, 2018?

14         A.     Yes.

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 52

                                   Veritext Legal Solutions
                                        866 299-5127
                                         263
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 265 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8          Q.   In 2019 Epic hosted a virtual concert

9     with the DJ named Marshmello, correct?

10         A.   I believe it was in 2019, yes.                  10:18:54

11         Q.   But you recall the event, correct?

12         A.   I recall the event.   I don't recall the

13    exact date.

14         Q.   Thank you.

15              And can you describe what the event was,        10:19:02

16    please.

17         A.   The Marshmello concert was an in-game

18    event where we had the Marshmello character doing a

19    show and to Marshmello music.

20         Q.   And for those of us that aren't quite as        10:19:20

21    hip as others, what is Marshmello?    Or who is

22    Marshmello?

23         A.   He's a famous DJ artist.

24         Q.   And did Epic consider this to be a major

25    event?                                                    10:19:36

                                                                  Page 65

                               Veritext Legal Solutions
                                    866 299-5127
                                     264
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 266 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1          A.    Yes, I believe we did.                         10:19:38

2          Q.    And when you say it was "an in-game

3     experience," was it within Fortnite?

4          A.    It was within Fortnite.

5          Q.    And was it available on all platforms?         10:19:47

6          A.    Yes, I believe it was.

7          Q.    Meaning mobile and consoles and PCs?

8          A.    Yes, whatever -- within Fortnite.

9     Wherever you played it.

10         Q.    Was it available on the web-based              10:20:07

11    versions of Fortnite?

12         A.    What web-based versions of Fortnite?

13         Q.    Those available, for example, through

14    GeForce?

15         A.    It should have been, yes.                      10:20:22

16         Q.    Thank you.

17               And did viewers purchase tickets to

18    attend that event?

19         A.    No.

20         Q.    It was free?                                   10:20:30

21         A.    It was a free event.

22         Q.    And did Apple offer marketing support for

23    the Marshmello event?

24         A.    I believe they did.

25         Q.    And do you recall what it was?                 10:20:47

                                                                  Page 66

                                Veritext Legal Solutions
                                     866 299-5127
                                      265
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 267 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1          A.   I believe they did some sort of featuring       10:20:52

2     on the store.

3          Q.   And when you say featuring on the store,

4     what do you mean?

5          A.   I think they wrote a story about it or          10:21:01

6     placed a Fortnite imagery in -- in -- in a featured

7     location on App Store.

8          Q.   And do you recall any other marketing or

9     promotion that Apple did with Epic around the

10    event?                                                    10:21:19

11         A.   Apple Music did some advertising, some

12    outdoor advertising, I believe.

13         Q.   Do you recall?

14         A.   And featured -- and featured music from

15    the event in Apple Music.                                 10:21:32

16         Q.   And did you consider that to be a benefit

17    to Epic's profile?

18

19

20              THE DEPONENT:     I -- it helped get more       10:21:49

21    people to listen to the music that was from the

22    Fortnite Marshmello concert, perhaps.

23         Q.   (By Mr. Doren)     And do you consider that

24    to be a good thing?

25         A.   If you like that kind of music, it's a          10:22:02

                                                                  Page 67

                                  Veritext Legal Solutions
                                       866 299-5127
                                        266
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 268 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1     good thing, yes.                                          10:22:04

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 68

                               Veritext Legal Solutions
                                    866 299-5127
                                     267
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 269 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9

10

11

12              Exhibit 190 is a multipage email string,

13    the first page of which begins with an email from

14    Edward Zobrist to you and others sent on

15    January 30th, 2019.   The document bears numbers          10:44:09

16    EPIC_00193236 through 40.

17

18

19

20

21

22         Q.   Mr. Rein, have you had an opportunity to

23    review Exhibit 190?

24         A.   Yes.

25         Q.   And do you recognize it as an email chain       10:47:57

                                                                  Page 69

                                  Veritext Legal Solutions
                                       866 299-5127
                                        268
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 270 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1     among various Epic employees, including yourself,         10:48:01

2     from January of 2019?

3          A.   Yes.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 70

                               Veritext Legal Solutions
                                    866 299-5127
                                     269
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 271 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9

10              You then go on and state:      "With            11:02:07

11    controller support and if Apple gets behind

12    promoting that, we could see huge growth on iOS."

13              Do you see that?

14         A.   Yes.   I wrote that.

15         Q.   What did you mean by that statement?            11:02:18

16         A.   I think I mean what it said.      With

17    control and support and if Apple gets behind

18    promoting, we could see huge growth on iOS.

19

20

21

22

23

24

25

                                                                  Page 82

                                Veritext Legal Solutions
                                     866 299-5127
                                      270
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 272 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2               And you mentioned that -- and why is it a

3     good thing to have Apple advertise your product?

4          A.   Any -- almost any advertising for your

5     product is a good thing.                                  11:08:18

6          Q.   And Apple is a -- a well-known brand?

7          A.   Yes.

8          Q.   And a highly regarded brand?

9          A.   Yes.

10         Q.   And being affiliated with Apple is              11:08:28

11    beneficial to Epic?

12         A.   I believe it's beneficial to Fortnite

13    when they are marketing Fortnite.

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 87

                                 Veritext Legal Solutions
                                      866 299-5127
                                       271
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 273 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25              MR. DOREN:   Sarah, let's, please, look at      11:26:55

                                                                 Page 100

                                Veritext Legal Solutions
                                     866 299-5127
                                      272
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 274 of 321




                               273
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 275 of 321




                               274
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 276 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3          Q.   We've discussed earlier GeForce as -- as

4     a web -- as a source for a web-accessible version

5     of Fortnite, correct?                                     11:34:16

6          A.   GeForce is a cloud streaming service that

7     has Fortnite on it.

8          Q.   And --

9          A.   Or does now.   Sorry.

10         Q.   Thank you.                                      11:34:27

11              And we have in front of us documents

12    discussing an initiative at Walmart called Project

13    Storm back in April 2019, correct?

14         A.   Yes.

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 103

                                Veritext Legal Solutions
                                     866 299-5127
                                      275
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 277 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9          Q.   Is that a trend in gaming, the

10    cloud-based streaming?                                    11:35:47

11         A.   I don't know if I'd say it's a trend.

12    There are companies attempting to do it.

13         Q.   Do you consider that to be the future of

14    gaming?

15         A.   Not really.                                     11:36:02

16

17

18

19

20

21

22

23

24

25

                                                                 Page 104

                               Veritext Legal Solutions
                                    866 299-5127
                                     276
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 278 of 321




                               277
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 279 of 321




                               278
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 280 of 321




                               279
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 281 of 321




                               280
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 282 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4          Q.      Do you know what factors went into

5     setting the 12 percent commission level?                  11:42:45

6          A.      Yes.

7          Q.      What do you know about that?

8          A.      The -- the cost of operating the service

9     went into -- was one of the factors in deciding

10    what was a fair amount to charge.                         11:43:05

11         Q.      And when you say cost of operating the

12    service, what service are you referring to?

13         A.      The service of -- that we provide to --

14    to games that are sold in the Epic Games Store.

15         Q.      You mean the payment processing service      11:43:22

16    or do you mean something more than that?

17         A.      I'm -- payment processing would be one of

18    the costs.

19         Q.      What other costs went into it?

20         A.      Some of the others could be the -- the       11:43:36

21    actual distribution cost, the internet bandwidth

22    cost, the -- you know, the -- the cost of

23    maintaining it.

24         Q.      Maintaining the store?

25         A.      Yes.                                         11:43:54

                                                                 Page 110

                                  Veritext Legal Solutions
                                       866 299-5127
                                        281
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 283 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22              (Exhibit 198 was marked for

23    identification by the court reporter and is

24    attached hereto.)

25         Q    (By Mr. Doren) Mr. Rein, you are                12:23:32

                                                                 Page 129

                               Veritext Legal Solutions
                                    866 299-5127
                                     282
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 284 of 321
             **HIGHLY CONFIDENTIAL UNDER THE PROTECTIVE ORDER**

1     presented with Exhibit 198, which is a three-page           12:23:35

2     document which contains an email chain.         The first

3     email on the document at the top of the first page

4     is dated March 14th, 2018 from Canon Pence to

5     Daniel Vogel, with cc's to others, including                12:23:59

6     yourself.    The document bears Bates

7     No. EPIC_01919888, et cetera.

8                 Please take a moment and review this

9     document.

10         A.     Okay.   I reviewed it.                          12:24:57

11         Q.     Mr. Rein, you had an opportunity to

12    review Exhibit 198?

13         A.     Yes.

14         Q.     And is this an email string that you

15    received on March 14th, 2018 from Mr. Pence?                12:25:05

16         A.     It appears to be, yes.

17

18

19

20

21

22

23

24

25

                                                                  Page 130

                                  Veritext Legal Solutions
                                       866 299-5127
                                        283
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 285 of 321




   Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)


                   Deposition Designation of Alec Shobin
                            (January 22, 2021)

                                     Time

                 Apple Inc.’s               Epic Games, Inc.’s
                 Designations                 Designations

              (Yellow Highlight)             (Blue Highlight)

             10 minutes 26 seconds              38 seconds




                                     284
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 286 of 321


1                        UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                             OAKLAND DIVISION
4
5     EPIC GAMES, INC.,
6           Plaintiff,
            Counter-defendant,
7
                   vs.                          Case No. 4:20-cv-05640
8                                                         YGR
      APPLE INC.,
9
            Defendant,
10          Counterclaimant.
      ____________________________
11
12    IN RE APPLE IPHONE                        Case No. 4:11-cv-06714
      ANTITRUST LITIGATION                                YGR
13    ____________________________
14
15
16
17
18
19
20
21
22
23
24
25    (caption cont'd)

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
                                     285
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 287 of 321


1     DONALD R. CAMERON, et al.,
2           Plaintiffs,
3                  vs.                          Case No. 4:19-cv-03074
                                                          YGR
4     APPLE INC.,
5           Defendant.
      ____________________________
6
7
8
9
10                  ZOOM DEPOSITION OF ALEC SHOBIN
11    (Reported Remotely via Video & Web Videoconference)
12        Raleigh, North Carolina (Deponent's location)
13                       Friday, January 22, 2021
14                                  Volume I
15
16
17
18
19
20
      STENOGRAPHICALLY REPORTED BY:
21    REBECCA L. ROMANO, RPR, CSR, CCR
      California CSR No. 12546
22    Nevada CCR No. 827
      Oregon CSR No. 20-0466
23    Washington CCR No. 3491
24    JOB NO. 4422886
25    PAGES 1 - 259

                                                                 Page 2

                               Veritext Legal Solutions
                                    866 299-5127
                                     286
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 288 of 321


1

2

3

4                          EXAMINATION

5

6

7

8

9

10

11              First, would you state and spell your

12    full name, please.

13         A.   Alec Shobin.   A-L-E-C, S-H-O-B-I-N.

14         Q.   Who is your current employer, Mr. Shobin?

15         A.   Epic Games.                                     09:04:16

16         Q.   And what city and state do you live in?

17         A.   Raleigh, North Carolina.

18

19

20

21

22

23

24

25

                                                                  Page 16

                                Veritext Legal Solutions
                                     866 299-5127
                                      287
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 289 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21         Q.   You began working at Epic Games in

22    January of 2019?

23         A.   That is correct.

24         Q.   What is your current title there?

25         A.   It should be marketing manager.                 09:08:11

                                                                  Page 18

                               Veritext Legal Solutions
                                    866 299-5127
                                     288
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 290 of 321


1          Q.    Has that title changed during your time        09:08:16

2     at Epic?

3          A.    No.

4          Q.    What are your current responsibilities?

5          A.    I do Fortnite marketing.                       09:08:29

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 19

                                Veritext Legal Solutions
                                     866 299-5127
                                      289
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 291 of 321


1

2

3

4

5

6

7

8

9

10         Q.    Okay.   In your participation in               10:24:59

11    Project Liberty, were you aware of any goals to

12    challenge the revenue share of the PlayStation or

13    Xbox platform?

14         A.    I wasn't aware of any kind of stated

15    goals by leadership in those regards.                     10:25:21

16         Q.    Were you aware of any goals in

17    Project Liberty to challenge the revenue share of

18    Samsung's Galaxy platform?

19         A.    I was not aware of any goals of

20    Project Liberty that were intended to challenge           10:25:45

21    Samsung.

22

23

24

25

                                                                  Page 56

                                 Veritext Legal Solutions
                                      866 299-5127
                                       290
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 292 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24         Q.   You were -- you were averse to the risk

25    that as a result of what Epic did in                      10:30:56

                                                                  Page 59

                               Veritext Legal Solutions
                                    866 299-5127
                                     291
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 293 of 321


1     Project Liberty, Fortnite might be removed from the       10:31:01

2     App Store; is that accurate?

3          A.   I was -- I was averse to any possible

4     risk that would jeopardize Fortnite's availability

5     on the App Store.                                         10:31:14

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 60

                               Veritext Legal Solutions
                                    866 299-5127
                                     292
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 294 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14         Q.      What do you think you know that Sony

15    charges in commissions?                                   10:59:51

16         A.      I heard previously it was around

17    30 percent.

18         Q.      Okay.   And you never questioned during

19    any Project Liberty meeting, why are we challenging

20    the Apple 30 percent but not the Sony 30 percent?         11:00:03

21         A.      I don't know if I questioned that during

22    a meeting.     I'm sure I brought that up casually

23    with a colleague.

24

25

                                                                  Page 78

                                   Veritext Legal Solutions
                                        866 299-5127
                                         293
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 295 of 321


1

2

3

4

5             Q.   Okay.   And even though you didn't know      11:00:57

6     whether that information was accurate, you were

7     comfortable with the goals of Project Liberty to

8     challenge the 30 percent commission charged by

9     Apple and Google; is that accurate?

10            A.   I'm always in favor of helping developers    11:01:13

11    get better terms.

12            Q.   Well, then, why wouldn't you be in favor

13    of lowering the commission at Microsoft and at

14    Sony?

15            A.   My focus at that time was on mobile, so I    11:01:27

16    was focused on those platforms.

17            Q.   Well, but there were people on

18    Project Liberty whose focus was on Microsoft and

19    Sony, right?

20            A.   Yeah.   Some of those people sat in          11:01:44

21    meetings.

22            Q.   And they never raised their hand and

23    said, look, if we're going to make life better for

24    developers, we ought to challenge the Sony and

25    Microsoft commissions?      None of them raised that      11:01:53

                                                                  Page 79

                                   Veritext Legal Solutions
                                        866 299-5127
                                         294
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 296 of 321


1     issue?                                                    11:01:55

2          A.    I don't recall if that was raised in a

3     meeting.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 80

                                Veritext Legal Solutions
                                     866 299-5127
                                      295
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 297 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20         Q.   And in the Project Liberty meetings, no         11:17:40

21    one asked what Samsung charges on the Galaxy store

22    in commission?

23         A.   I can't recall that coming up.

24         Q.   And in the Project Liberty meetings, no

25    one ever mentioned what Samsung charges for its           11:17:58

                                                                  Page 89

                               Veritext Legal Solutions
                                    866 299-5127
                                     296
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 298 of 321


1     Galaxy store?                                             11:18:00

2            A.   I don't recall.

3            Q.   In the Project Liberty meetings, no one

4     raised their hand and said, hey, while we're going

5     after these platforms, we should go after Samsung         11:18:14

6     too?

7            A.   I don't recall.

8            Q.   In the Project Liberty meetings, no one

9     raised their hand and said, hey, while we're trying

10    to lower the commission for all developers, maybe         11:18:27

11    we should look into what Samsung charges other

12    developers?

13           A.   I don't recall.

14           Q.   In the Project Liberty meetings, when

15    you're talking about the fairness or unfairness of        11:18:40

16    the Apple and Google commission, nobody thought to

17    compare that and say, well, what does Samsung

18    charge?

19           A.   I don't recall.

20           Q.   Is it your understanding the reason that      11:18:56

21    there were no discussions of Samsung was because

22    Mr. Sweeney was not interested in targeting

23    Samsung?

24           A.   I don't recall that either.

25

                                                                  Page 90

                                    Veritext Legal Solutions
                                         866 299-5127
                                          297
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 299 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18                    We were talking about Project Liberty and

19    the team members.        You mentioned there are about

20    100 and 200 members.        To your knowledge -- well,      11:35:51

21    first, is -- is Project Liberty still a thing at

22    Epic?        Is that still a team at Epic?

23            A.      I mean, some of the -- some members

24    from -- that were involved in Project Liberty have

25    meetings.                                                   11:36:21

                                                                   Page 94

                                     Veritext Legal Solutions
                                          866 299-5127
                                           298
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 300 of 321


1          Q.   So there are still Project Liberty              11:36:24

2     meetings ongoing?

3          A.   Yes, I believe so.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19         Q.   Since August 2020, has the subject of

20    Samsung's commission ever been raised at a                11:37:37

21    Project Liberty meeting?

22         A.   I don't recall that subject being raised.

23         Q.   Since August 2020, has the subject of

24    Microsoft's commission ever been raised at a

25    Project Liberty meeting?                                  11:37:54

                                                                  Page 95

                                 Veritext Legal Solutions
                                      866 299-5127
                                       299
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 301 of 321


1             A.   I don't recall that subject being raised     11:38:00

2     at a meeting.

3             Q.   And is it also correct that you don't

4     recall the subject of Sony's commission ever being

5     raised at a Project Liberty meeting since August          11:38:08

6     2020?

7             A.   I don't recall Sony's commission coming

8     up in a Project Liberty meeting since August 2020.

9             Q.   Have there been -- we talked about the

10    fact that one goal of Project Liberty was to              11:38:21

11    challenge the 30 percent commission charged by

12    Google and Apple.     Since August 2020, have there

13    been additional goals sought by Project Liberty?

14            A.   I don't believe any additional goals have

15    been discussed.                                           11:38:50

16

17

18

19

20

21

22

23

24

25

                                                                  Page 96

                                  Veritext Legal Solutions
                                       866 299-5127
                                        300
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 302 of 321


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24         Q.   (By Mr. Lo)   Exhibit 12 is now up, sir,

25    EPIC_00173272.   Take a look at that, and I'm going       04:21:55

                                                                 Page 228

                                Veritext Legal Solutions
                                     866 299-5127
                                      301
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 303 of 321


1     to be asking you about the exchange with Matthew          04:22:02

2     Bengston on the bottom of page 2.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18         Q.    It's an email from Mr. Bengston to you,

19    correct?

20         A.    It appears.   It's addressed to me.        I   04:26:35

21    think there are a number of people on this thread.

22

23

24         Q.    On his third point, last sentence on this

25    page, it says "our strategy."     And the full            04:26:58

                                                                 Page 229

                                 Veritext Legal Solutions
                                      866 299-5127
                                       302
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 304 of 321


1     sentence is:   "Our strategy for releasing in iOS         04:27:00

2     first is mostly to disallow Google from having any

3     reasons for rejecting the app when we submit to the

4     Play Store, as it is likely they will know exactly

5     what we are doing here."                                  04:27:15

6               Do you see that sentence?

7          A.   I see that sentence.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 230

                                 Veritext Legal Solutions
                                      866 299-5127
                                       303
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 305 of 321


1

2

3

4

5

6

7

8

9

10

11         Q.    Have you developed an understanding that

12    if something is up on the Apple store, it is less

13    likely to be rejected by Google in its review

14    process?

15         A.    Like reading this, I am not -- I don't         04:29:09

16    think that's necessarily sound logic.

17

18

19

20

21

22

23

24

25

                                                                 Page 231

                                Veritext Legal Solutions
                                     866 299-5127
                                      304
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 306 of 321


1

2

3

4

5

6

7

8

9            Q.   (By Mr. Lo)   Exhibit 13 is -- looks like

10    to be a PowerPoint presentation, EPIC_00126602.           04:34:53

11                My first question is actually going to be

12    do you know who created this document, and if you

13    don't, then I may not have any other questions for

14    you.

15

16

17

18           A.   Yeah, it looks familiar.

19

20

21

22

23

24

25

                                                                 Page 234

                                  Veritext Legal Solutions
                                       866 299-5127
                                        305
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 307 of 321


1

2

3

4

5          Q.   This particular deck, was it created by         04:36:05

6     the Epic side or the Apple side or something else?

7          A.   This was created by Epic to update Apple

8     to the latest stuff in Fortnite.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 235

                               Veritext Legal Solutions
                                    866 299-5127
                                     306
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 308 of 321


1

2          Q.   (By Mr. Lo)     Take a look at 14.      And

3     while you're doing that, Exhibit 14 is -- the top

4     email is from Andrew Grant to Mr. Shobin,

5     EPIC_00198749.                                            04:42:09

6

7

8

9          Q.   All right.    The earliest email in this

10    chain is by you, and you were looking for                 04:44:15

11    information on how quickly players migrate onto a

12    mobile update, correct?

13         A.   Yeah.    I wanted to understand how quickly

14    players were getting a new client update.

15         Q.   And the reason you were doing that was          04:44:35

16    you were anticipating that there would be an update

17    with the hot fix inside, yes?

18         A.   Yeah.    I believe we were trying to figure

19    out if -- how many people would get the -- the

20    build, I think 13.40.                                     04:44:58

21         Q.   Right.

22              Because you wanted the -- you wanted to

23    maximize the number of players who had 13.40 before

24    you triggered implementation -- before Epic

25    triggered implementation of the hot fix, correct?         04:45:14

                                                                 Page 239

                                  Veritext Legal Solutions
                                       866 299-5127
                                        307
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 309 of 321


1

2

3          Q.      (By Mr. Lo)    You were asking for this

4     information because Epic was trying to maximize the

5     number of users who had updated to 13.4 before Epic         04:45:25

6     implemented direct payments within 13.4?           That's

7     why you were asking for this information, correct?

8          A.

9                  I don't -- I don't know if it is -- if I

10    was looking to -- or if anyone here is necessarily          04:45:58

11    looking to maximize.       I think there was an ask just

12    to like better understand how quickly players get a

13    new build so we had some kind of frame of

14    reference.

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 240

                                    Veritext Legal Solutions
                                         866 299-5127
                                          308
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 310 of 321




   Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH (N.D. Cal.)


                  Deposition Designation of Daniel Vogel
                           (February 15, 2021)

                                    Time

                 Apple Inc.’s              Epic Games, Inc.’s
                 Designations                Designations

              (Yellow Highlight)            (Blue Highlight)

             4 minutes 49 seconds                 N/A




                                    309
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 311 of 321
                             HIGHLY CONFIDENTIAL

1                     UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                             OAKLAND DIVISION
4
5     EPIC GAMES, INC.,
6           Plaintiff,
            Counter-defendant,
7                  vs.                          Case No. 4:20-cv-05640
                                                          YGR
8     APPLE INC.,
            Defendant,
9           Counterclaimant.
      ____________________________
10
      IN RE APPLE IPHONE                        Case No. 4:11-cv-06714
11    ANTITRUST LITIGATION                                YGR
12    ____________________________
13
14
15
16
17
18
19
20
21
22
23
24
25    (caption cont'd)

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
                                     310
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 312 of 321
                             HIGHLY CONFIDENTIAL

1     DONALD R. CAMERON, et al.,
2           Plaintiffs,
3                  vs.                          Case No. 4:19-cv-03074
                                                          YGR
4     APPLE INC.,
5           Defendant.
      ____________________________
6
7
8
9
10                        **HIGHLY CONFIDENTIAL**
11        ZOOM DEPOSITION OF DANIEL VOGEL & EPIC GAMES,
12          INC.'S 30(b)(6) CORPORATE REPRESENTATIVE
13    (Reported Remotely via Video & Web Videoconference)
14          Cary, North Carolina (Deponent's location)
15                       Monday, February 15, 2021
16                                  Volume I
17
18
19
20    STENOGRAPHICALLY REPORTED BY:
      REBECCA L. ROMANO, RPR, CSR, CCR
21    California CSR No. 12546
      Nevada CCR No. 827
22    Oregon CSR No. 20-0466
23    Washington CCR No. 3491
24    JOB NO. 4453645
25    PAGES 1 - 265

                                                                 Page 2

                               Veritext Legal Solutions
                                    866 299-5127
                                     311
Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 313 of 321




                               312
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 314 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6                (Exhibit 525 was marked for

7     identification by the court reporter and is

8     attached hereto.)

9                MR. LO:     We have marked, as Exhibit 525,

10    the 30(b)(6) notice.                                         09:11:55

11

12

13    confirm, I want to confirm that you understand you

14    are being designated on the following topics:           2,

15    6, 14, 18, 19, 32 as to mobile, 33, 34, 36, and 41.          09:12:15

16         Q     (By Mr. Lo)     Do I have that correct?

17         A.    I do not have a way to verify that.

18    Mr. Even would have to verify that.

19               MR. LO:     I'm okay with counsel verifying

20    as well.                                                     09:12:52

21               MR. EVEN:     I believe that is correct,

22    subject to the limitations that the parties have

23    discussed over time.

24

25

                                                                    Page 20

                                   Veritext Legal Solutions
                                        866 299-5127
                                         313
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 315 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13               (Exhibit 528 was marked for

14    identification by the court reporter and is

15    attached hereto.)                                            10:35:55

16          Q    (By Mr. Lo)     Mr. Vogel, we've put up

17    Exhibit 528.   Go ahead and take a look at that, and

18    whenever you are ready, my first question is:           Is

19    this an email you received in the ordinary course

20    of your work at Epic?                                        10:36:08

21          A.   Okay.     Let me take two minutes to read

22    it.

23          Q.   Please.

24          A.   I have skimmed the email.

25          Q.   All right.     Is this an email that you          10:38:23

                                                                    Page 64

                                   Veritext Legal Solutions
                                        866 299-5127
                                         314
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 316 of 321
                             HIGHLY CONFIDENTIAL

1     received in the cour- -- ordinary course of your          10:38:25

2     business at Epic?

3          A.   I -- I am on the cc, so I assume I

4     received the email.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 65

                               Veritext Legal Solutions
                                    866 299-5127
                                     315
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 317 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22              (Exhibit 529 was marked for

23    identification by the court reporter and is

24    attached hereto.)

25         Q    (By Mr. Lo)   We've marked, as 529, an          11:10:27

                                                                  Page 83

                                Veritext Legal Solutions
                                     866 299-5127
                                      316
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 318 of 321
                             HIGHLY CONFIDENTIAL

1     email that you sent.                                      11:10:36

2                Take a look at that, and when you are

3     ready, my first question is:     Is this an email that

4     you sent in August of 2018 in the ordinary course

5     of your work at Epic?                                     11:10:45

6          A.    Okay.   Let me read it.

7                I have skimmed the email.

8          Q.    This email relates to the security flaw

9     that was in the initial launcher for Android,

10    correct?                                                  11:15:12

11         A.    I believe this email covers the issue

12    reported by Google Project Zero.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Page 84

                                 Veritext Legal Solutions
                                      866 299-5127
                                       317
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 319 of 321
                             HIGHLY CONFIDENTIAL

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20         Q.   (By Mr. Lo)     By the way, you are the          11:29:31

21    chief operating officer currently; is that right?

22         A.   That is my title.

23         Q.   How long have you held that title?

24         A.   I want to say since somewhere in 2019.       I

25    might be off by a year.                                    11:29:52

                                                                  Page 92

                                  Veritext Legal Solutions
                                       866 299-5127
                                        318
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 320 of 321
                             HIGHLY CONFIDENTIAL

1

2             Q.      (By Mr. Lo)     Okay.   So prior to

3     August 2020, why didn't Epic lower the price of

4     V-Bucks for -- for people who were purchasing them

5     on the PC if the fee structure was lower for Epic                  11:42:51

6     on PC?

7

8                     THE DEPONENT:     Lowering the price of

9     V-Bucks unilaterally on a single platform would

10    result in arbitrage, and I believe there might be                  11:43:13

11    other contractual requirements there, but I am not

12    sure.        But the main thing, definitely arbitrage.

13            Q.      (By Mr. Lo)     Okay.   But it -- why is

14    arbitrage -- why is arbitrage a concern?               Don't you

15    want your users to pay the least amount for V-Bucks                11:43:39

16    that they can?        Why is that a concern?

17

18                    THE DEPONENT:     Arbitrage, generally, is a

19    concern to avoid, say, a Xbox player feeling forced

20    to purchase on PC to -- for a lower price, say,                    11:44:01

21    hence identical pricing.

22            Q.      (By Mr. Lo)     Why is that -- I guess the

23    question is:        Why is that a bad thing if they can

24    get a lower price by going to a PC and then going

25    back to the Xbox to play?                                          11:44:23

                                                                         Page 102

                                        Veritext Legal Solutions
                                             866 299-5127
                                              319
     Case 4:20-cv-05640-YGR Document 495 Filed 04/27/21 Page 321 of 321
                             HIGHLY CONFIDENTIAL

1          A.   It presumes having a PC.                        11:44:25

2          Q.   Okay.   And so for those don't have a PC,

3     then they just pay a little bit more.

4               What's -- what's the concern with that,

5     from Epic's perspective?                                  11:44:36

6

7               THE DEPONENT:    And, again, this is me,

8     not talking about on behalf of Epic.       But it is my

9     understanding that we wanted to avoid arbitrage

10    on -- between platforms and having players,               11:44:57

11    therefore, purchase on the platform they are not

12    actually playing on.

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 103

                                 Veritext Legal Solutions
                                      866 299-5127
                                       320
